Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 1 of 51




                   Exhibit “A”




      State Court Action filings




                      Exhibit “A”
                     Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 2 of 51
                                                                                             Electronically Filed
                                                                                             4/19/2021 5:32 PM
                                                                                             Steven D. Grierson
                                                                                             CLERK OF THE COURT
                 1    COMP
                      G. MARK ALBRIGHT,ESQ.(#001394)
                 2    JORGE L. ALVAREZ,ESQ.(#014466)
                      ALBRIGHT,STODDARD,WARNICK&ALBRIGHT
                 3    801 South Rancho Drive, Suite D-4
                      Las Vegas, Nevada 89106
                                                                                       CASE NO: A-21-833155-C
                 4                                                                              Department 15
                      Tel: (702)384-7111
                      Fax: (702) 384-0605
                 5
                      gma@albrightstoddard.com
                 6    jalvarez@albrightstoddard.com

                 7 and

                 8  Jonathan A. White, Esq.
                    Washington Bar No. 45442
                 9 GRANITE SPIRE LAW GROUP,PLLC
                    2003 Western Ave. Ste. 345
                10
                    Seattle, WA 98121
                1 1 T:(206)494-3224 / F:(206)770-7507
                    iwhite@granitespirelaw.com
                12
                    Attorneysfor Plaintiffs
                13
    .?!                                      EIGHTH JUDICIAL DISTRICT COURT
    xz          14
                                                       CLARK COUNTY,NEVADA
                15
0         c„,
                      JUDY SABELLA,individually, and TIMOTHY                   CASE NO.:
                16
    ElcYE1            SABELLA,individually,
                17                                                             DEPT. NO.:
                                              Plaintiffs,
                18
                      vs.
                19
                                                                                            COMPLAINT
                20 WYNDHAM VACATION RESORTS,INC.;
                   JOHN DOES 1-50, and ROE CORPORATIONS 1-
                21
                   15, inclusive.
                22
                                               Defendant.
                23

                24          Plaintiffs, JUDY SABELLA and TIMOTHY SABELLA (Collectively the "Sabellas" or

                25 "Plaintiffs"), allege as follows:

                26                                                PARTIES

                27          1.     Judy and Timothy Sabella are a married couple living in Grand Valley,

                28 Pennsylvania.

                                                  Case Number: A-21-833155-C
     Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 3 of 51



 1
             2.      Defendant Wyndham Vacation Resorts (hereinafter "Defendant" or "Wyndham")is
2
      a Delaware corporation with its principal place of business in Florida.
3
             3.      Wyndham has business and real estate licenses in Nevada.
4
             4.      Wyndham is a timeshare "Developer" as defined by NRS § 119A.040.

             5.      Plaintiffs are ignorant of the true names and capacities ofthe Defendant sued herein
6     as Does 1 through 50 and Roe Corporations 1-50, and therefore sues these Defendant by such
7     fictitious names. Plaintiffs will amend this Complaint to allege their true names and capacities

8     when ascertained.

9            6.      Plaintiffs are informed and believe, and based thereon allege, that each of the

10    Defendant are, and at all times relevant herein were, the agents, servants, alter-egos, employees

11    and representatives of the other Defendant sued herein, and that in doing the things hereinafter

12    alleged, were acting within the course and scope of such agency and/or employment.

13           7.      Wyndham develops, markets, and manages timeshare interests and provides

      consumer financing in Nevada within this Court's jurisdiction.
14

15
                                       JURISDICTION AND VENUE
16
             8.      Jurisdiction is proper in Nevada because Defendant regularly conduct business in
17
      Nevada.
18
             9.      Venue is proper in Clark County, Nevada because, at all times relevant hereto,
19
      Defendant operated a business in this jurisdiction, and events giving rise to Plaintiffs' claims
20
      occurred in Clark County.
21           10.     Wyndham's Purchase and Security Agreement ("PSA") contained an arbitration
22    provision. The Plaintiffs submitted a claim to the American Arbitration Association ("AAA")
23    pursuant to the arbitration clause on March 5, 2021. However, the AAA ruled on April 8, 2021
24    that Wyndham had failed to failed to comply with the AAA's policies regarding consumer claims,
25    and therefore declined to administer the claim and any other claims between Wyndham and its

26    consumers. Moreover, the AAA expressly ruled that either party may choose to submit its dispute

27    to the appropriate court for resolution. See Exhibit 1, attached hereto. Accordingly, the Plaintiffs

28    hereby file this Complaint against Defendant Wyndham by virtue ofthe AAA's instructions.

                                                      - 2-
     Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 4 of 51



                                                   BACKGROUND

              11.     The ten-billion-dollar timeshare industry has existed since 1969. Timeshares allow

      buyers to purchase fractional ownership interests in vacation properties worldwide.

              12.     Timeshare developers often attract prospective customers by offering free gifts to

      attend a sales presentation including stays at resorts, tickets to events, and even cash. Many people
6
      who attend such sales presentations do so while they are on vacation and away from their usual
7
      support network (friends; relatives; legal counsel; etc).
8
              13.     During such sales presentations, sales agents typically make oral commitments
9
      about the economic value of the proposed timeshares, the benefits that come with the proposed
10
      timeshares, and the ease of use of the proposed timeshares, that are not reflected in the written
11
      contracts or in reality.
12

13            14.     Many of these promises regarding the value and utility of timesharing are

      fabricated by sales agents to induce prospective owners who may be nervous about making such a
14
      major commitment with only a short period of time in which to make the decision.
15

16            15.     Timeshare sales agents help to relieve such prospective owners' anxiety by

17     assuring them that timeshares are investments like traditional real estate. By equating timeshares

18    to real estate, sales agents convince prospective owners that the timeshare's value will increase

19    over time. Prospective buyers are led to believe that if they no longer want their timeshare,

20     someone else will buy it on the open market.

21            16.     Traditionally, timeshares were sold as actual deeded weeks at specific geographic
22    resort locations. Owners could stay in that location during the same week each year. Today, most
23     timeshares, such as the Sabellas', are more often sold as "points." These points can then be used to

24     pay for stays at Wyndham resorts.

25
              17.     After agreeing to purchase the timeshare, owners then sign lifetime contracts, with
26
       most associated mortgages carrying interest rates exceeding ten or even fifteen percent APR.
27     These contracts also obligate the owner to pay annual maintenance fees, property taxes, and
28     assessments for upkeep of the developer's properties,for life.
                                                       -3-
     Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 5 of 51



             18.     Owners who do decide to purchase timeshares are then given a raft of contractual

      information to review and sign. Such signings generally occur toward the end of a multiple-hours-
3
      long sales presentation. Owners are expected to review detailed and complex legal language and

      make a binding lifelong commitment, all in a matter of minutes or hours.

             19.     Owners often later discover that many of the promises made to them during the
6
      sales presentation were fabrications. Availability is not what it was promised; customer service is
7
      subpar; resorts are nowhere near as nice as those shown during the sales presentation; fees are
8
      higher than what they were led to believe. Most of these fabrications are not discoverable until
9
      well after the contractual rescission period has expired.
10
             20.     The secondary market is flooded with timeshare owners who are desperate to rid
11
      themselves of their timeshares and the recurring fees that go with them. Thousands of these
12
      timeshares are posted online for a fraction of their purchase price. Many of the same timeshares
13
      that are sold for tens of thousands of dollars by timeshare developers are readily available on eBay
14
      for as little as one dollar. Many of those timeshares listed for one dollar also include some form of
15
      payment from the current owner to the prospective purchaser. Such timeshares therefore have
16
      negative value.
17
                                                 OVERVIEW
18
             21.     The Sabellas purchased a points-based timeshare membership in April 2018 while
19
      on vacation in Las Vegas, Nevada.
20

21           22.     During the April 2018 presentation, the Sabellas repeatedly stated that they were

      uninterested in timeshare ownership. To get around the Sabellas' objections, sales agents made
22
      several claims regarding the value and utility of timeshare ownership. These claims were later
23
      discovered to be false.
24

25           23.     Instead of signing paper documents at the 2018 sales presentation, the Sabellas

26    signed their documents electronically. After the presentation, the Sabellas were given an electronic

27    tablet and told that they could review their documents using that device. However, upon returning

28    to their hotel room after the sales presentation, the device was discovered to be defective.

                                                       -4-
     Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 6 of 51



              24.      Within twenty-four hours of their purchase, the Sabellas had changed their mind

      and telephoned Wyndham directly to exercise their rescission rights. The Sabellas also tried to

      telephone the specific sales agents Vince Doe, Jeffrey Gonsalvez and Andre Lavigne to rescind

      their purchase, with no success.

              25.      By the time their calls were returned, the Sabellas' contractual rescission period
6
      had expired. However, because of the defective tablet, the Sabellas had never been made
7
      reasonably aware of such rescission rights or the deadline by which to assert them.
8
              26.      The Sabellas are now locked into a lifelong contractual commitment for a service
9
      they never wanted, have never used and will never use, and that cannot be reasonably transferred
10
      to another owner except at prohibitive cost.
11

12                                                                FACTS

13            27.      Judy Sabella is sixty-three years old.

14            28.      Timothy Sabella is sixty-three years old.
15
              29.      At all material times during their interactions with Wyndham, the Sabellas were
16
      "elderly persons" as defined by NRS § 598.0933.2
17
              30.      On April 20, 2018, the Sabellas attended a sales presentation at the Wyndham
18
      Grand Desert Resort in Las Vegas, Nevada.
19
              31.      Wyndham was responsible for training, deploying, and supervising the sales agents
20
      involved in this presentation.
21
              32.      Wyndham agents Vince Doe, Jeffrey Gonsalvez, and Andre Lavigne conducted the
22
      sales presentation.
23
              33.      The Sabellas attended the presentation solely because of the promise of a free
24
      dinner and event tickets. During the presentation, the Sabellas repeatedly told sales agents they
25
      had no interest in purchasing a timeshare. Yet, sales agents persisted.
26
              34.      Throughout the sales presentation, the Sabellas were promised that the proposed
27    timeshare:
28
      2"Elderly person" means a person who is 60 years of age or older. NRS § 598.0933.
                                                            -5-
     Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 7 of 51



 1
                             a)      was economically valuable;
2
                             b)      would appreciate in value;
3
                             c)      would be something of great economic value they could leave to
4
                     their heirs;

                             d)      would cost at least two to three times as much at any time in the
6                    future; and
7                            e)      various other misrepresentations.

8            35.     Wyndham agents also failed to disclose material information with respect to the

9     resale value, booking availability, and/or the liabilities associated with the timeshare interest.

10           36.     In reliance on the above misrepresentations and omissions of material fact, the

11    Sabellas finally and reluctantly agreed to purchase a total of 154,000 Wyndham points, for a

12    purchase price of$23,000.00.

13           37.     The Sabellas were given an "Electronic Delivery Acknowledgment" document

14    authorizing Wyndham to provide copies of required disclosures electronically. Wyndham then

      provided the Sabellas with a tablet that was supposed to contain electronic copies of the required
15
      disclosures.
16
             38.     The tablet was broken and did not, in fact, contain any documents at all. The
17
      Sabellas did not receive the required disclosures until September 1, 2018, well after the rescission
18
      period had expired.
19
             39.     The Sabellas would not have agreed to the Contract but for the Defendant's
20
      misrepresentations, above.
21
             40.     The Sabellas financed $19,846.65 of the purchase price via a Wyndham-backed
22
      mortgage, at a 14.99 Annual Percentage Rate. Therefore, the total cost of the timeshare, including
23
      down payment and financing, was $42,157.95.
24
             41.     Contract Number 00123-1807991 is attached hereto as Exhibit 2.
25
             42.     The Sabellas believed the representations described above.
26
             43.     It was reasonable for the Sabellas to believe these representations considering that
27    the agents conducting the sales presentation were real estate licensees with statutory duties of good
28    faith and honesty owed to the them.
                                                        -6-
                 Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 8 of 51



                         44.     Further, the Sabellas had no reason not to trust the Defendant, whose training and
             2
                  experience purportedly made them timeshare experts.

                         45.     When the Sabellas returned to their hotel room after the April 20, 2018

                  presentation, they found that the electronic tablet they had been given, purportedly containing their

             5    contractual documents and other relevant membership information, did not work. While the
             6    Sabellas would have preferred to immediately review the documents, they decided that since the

             7    tablet did not work in the hotel, they would try again when they returned home from their

             8    vacation.

             9           46.     Within a week of returning home to Pennsylvania from their Las Vegas vacation,

            10    the Sabellas asked their daughter, Angela Jenny, to assist with the defective tablet. Ms. Jenny, who
 E-
            11    has more experience with electronics than do either Judy or Timothy Sabella, told the Sabellas that

            12    the tablet was not working, and that it had nothing to do with the wi-fi.
   z                     47.     After several calls to the tablet manufacturer's tech support, it was ultimately
  )     ‘
        4   13

            14    discovered that there were no documents whatsoever stored on the tablet.
0 •`¢

                         48.     After realizing there were no contractual documents for their review stored on the
            15
                  tablet, the Sabellas started calling Wyndham as well as every one of the sales representatives who
            16
 E--
                  had been present in the sales presentation. The Sabellas did not receive a call back until May 9,
            17
                  2018, when Vince Doe finally returned their call.
            18
                         49.     During that May 9, 2018 call back, Vince Doe told the Sabellas he would contact
            19
                  Wyndham about the defective tablet, and that he would reach out to them within one week.
            20
                         50.     Vince Doe did not return the Sabellas' calls within the promised week, so the
            21
                  Sabellas called Michael Nunes, a representative from the Wyndham Grand Desert Resort. Mr.
            22
                  Nunes gave the Sabellas a report number (110046818) and contact information for Jennifer
            23
                  Mason, an agent who handled internal complaints and resolutions for Wyndham.
            24
                         51.     Ms. Mason then opened an internal investigation into the Sabellas' claims
            25
                  regarding the defective tablet. The Sabellas were then told that they would be unable to rescind
            26
                  their contract despite the fact they had been trying to do so since the day after the sales
            27    presentation. Wyndham did not provide any information obtained in this purported investigation to
            28    support its conclusion.
                                                                  - 7-
                           Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 9 of 51



                                    52.     Frustrated with the continued unwillingness by Wyndham to acknowledge their

                            reasonable rescission request, the Sabellas engaged counsel.
                      3
                                    53.     Counsel for the Sabellas sent multiple demand and settlement letters but Wyndham

                            refused to respond to the substance ofthe Sabellas' position.

                                    54.     To date, the Sabellas have expended approximately $13,164 toward the mortgage
                      6      and $2,700 in maintenance fees. The Sabellas have never used their timeshare.
                      7             55.     The Sabellas have since learned that the timeshare they purchased had no economic

                      8      value when they purchased it and has not substantially increased in price or value since their

                      9      purchase.

                      10
                                                           FIRST CAUSE OF ACTION
                      11                             FINANCIAL ELDER ABUSE — NRS § 41.1395

                      12
                                    56.     The Sabellas restate and incorporate herein the above paragraphs.
                      13
                                    57.    [I]f an older person or a vulnerable person suffers a personal injury or death that is
LAS VEGAS. NEVADA X




                      14
                             caused by abuse or neglect or suffers a loss of money or property caused by exploitation, the
                      15
                             person who caused the injury, death or loss is liable to the older person or vulnerable person for
                      16
                            two times the actual damages incurred by the older person or vulnerable person. NRS
                      17
                             41.1395(1).

                                    58.    If it is established by a preponderance of the evidence that a person who is liable
                      19
                            for damages pursuant to this section acted with recklessness, oppression, fraud or malice, the court
                      20     shall order the person to pay the attorney's fees and costs of the person who initiated the lawsuit.
                      21    NRS 5C 41.1395(2).
                      22            59.    "Exploitation" means any act taken by a person who has the trust and confidence of
                      23     an older person or a vulnerable person... to:(1) Obtain control, through deception, intimidation or
                      24     undue influence, over the money, assets or property of the older person or vulnerable person with
                      25     the intention of permanently depriving the older person or vulnerable person of the ownership,

                      26     use, benefit or possession of that person's money, assets or property; or (2) Convert money, assets

                      27     or property of the older person with the intention of permanently depriving the older person or

                      28

                                                                            -8-
Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 10 of 51



  vulnerable person of the ownership, use, benefit or possession of that person's money, assets or

  property. NRS§ 41.1395(4)(b).

         60.     The Sabellas, who at all material times were elderly as defined by Nevada law,

  suffered the loss of$23,864.00 as a result of exploitation by Wyndham, as discussed herein.

         61.     The real estate licensees, who defrauded the Sabellas, and who were employees of

  Defendant, were governed by duties to the Sabellas that established, by default, a relationship of

  trust and confidence between those licensees and the Sabellas.

         62.     Nevada law provides that a real estate licensee shall not deal with any party to a

  real estate transaction in a manner which is deceitful, fraudulent or dishonest. NRS§ 645.3205.

         63.     Because Defendant's sales agents were subject to the above duties as real estate

  licensees, the Sabellas had the right to have trust and confidence in the sales agents for Defendant.

         64.     Therefore, the Sabellas reasonably held trust and confidence in the sales agents for

  Defendant.

         65.     Defendant obtained control of the Sabellas' money through deception, unnecessary

  delay, and fraud, with the intention of permanently depriving them of their money.

         66.     Defendant converted the Sabellas' money with the intention of permanently

  depriving the Sabellas of their money when they refused to honor their reasonable rescission

  request.

         67.     Defendant's fraud was reckless, oppressive, fraudulent, and malicious.

         68.     The Sabellas have suffered damages in an amount to be determined at trial.


                       SECOND CAUSE OF ACTION
     NEVADA DECEPTIVE TRADE PRACTICES ACT VIOLATIONS — NRS 598.0977


         69.     The Sabellas restate and incorporate herein the above paragraphs.

         70.     The Sabellas are victims of "consumer fraud," "and deceptive trade practices"

  thereby entitling them to bring an action pursuant to NRS 41.600 and NRS 119A.710.

         71.     In Nevada, a person engages in a "deceptive trade practice" if, in the course of his

  or her business or occupation, he or she:



                                                  -9-
Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 11 of 51


                ...5. Knowingly makes a false representation as to the characteristics,
                ingredients, uses, benefits, alterations or quantities of goods or services for
                sale...
                7. Represents that goods or services for sale or lease are of a particular
                standard, quality or grade, or that such goods are of a particular style or
                model, if he or she knows or should know that they are of another
                standard, quality, grade, style or model...
                9. Advertises goods or services with intent not to sell or lease them as
                advertised...
                13. Makes false or misleading statements of fact concerning the price of
                goods or services for sale or lease, or the reasons for, existence of or
                amounts of price reductions...
                15. Knowingly makes any other false representation in a transaction.
                16. Knowingly falsifies an application for credit relating to a retail
                installment transaction, as defined in NRS 97.115.


  NRS § 598.0915.

         72.    If an elderly person or a person with a disability suffers damage or injury as a result

  of a deceptive trade practice, he or she or his or her legal representative, if any, may commence a

  civil action against any person who engaged in the practice to recover the actual damages suffered

  by the elderly person or person with a disability, punitive damages, if appropriate, and reasonable

  attorney's fees... NRS§598.0977.

         73.    "Elderly person" means a person who is 60 years of age or older. NRS§ 598.0933.

         74.     Judy Sabella was born on October 20, 1957. She is currently sixty-three years old.

  At all times relevant to this lawsuit, she was an "elderly person" as defined by the Nevada Revised

  Statutes.

         75.     Timothy Sabella was born on November 9, 1957. He is currently sixty-three years

  old. At all times relevant to this lawsuit, he was an "elderly person" as defined by the Nevada

  Revised Statutes.

         76.     Except as otherwise provided in NRS 40.4639, 125B.050 and 217.007, actions

  other than those for the recovery of real property, unless further limited by specific statute, may

  only be commenced as follows...Within 4 years: ...(d) An action against a person alleged to have

  committed a deceptive trade practice in violation of NRS 598.0903 to 598.0999, inclusive, but the

  cause of action shall be deemed to accrue when the aggrieved party discovers, or by the exercise




                                                 - 10-
 Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 12 of 51



     of due diligence should have discovered, the facts constituting the deceptive trade practice. NRS§

     11.190.

            77.     As described above, and otherwise, Wyndham has violated various deceptive trade

     practices provisions repeatedly throughout their defrauding of the Sabellas by engaging in

     misrepresentations and omissions of material fact.

            78.     In addition, Wyndham's agents engaged in violations of NRS 598.0918 by

7    conducting the sales presentation or solicitation in a manner that is considered by a reasonable

     person to be annoying, abusive or harassing.

9           79.      The Sabellas have been damaged financially, and otherwise, as a result.

10          80.     The Sabellas have suffered damages in an amount to be determined at trial.

11
                               THIRD CAUSE OF ACTION
12                NEVADA TIMESHARE REGULATION VIOLATIONS - NRS 119A

13
            81.      The Sabellas restate and incorporate herein the above paragraphs.
14
            82.     It is unlawful for any person to use false or misleading information to advertise the
15
     sale of time shares. NRS§ 119A.700.
16
            83.     It is unlawful to engage in unfair methods of competition or deceptive or unfair acts
17
     in the offer to sell or sale of a time share including:
18
                    "1. Misrepresenting or failing to disclose any material fact
19                  concerning a time share...
                    3. Receiving from a prospective purchaser any money or other
20                  valuable consideration before the purchaser has received a
                    statement of public offering...
21                  4. Knowingly making false representations and failing to disclose
                    material facts as to the characteristics, uses, and/or benefits of the
22
                    goods and/or services relating to the Timeshare interest...
23                  7. Misrepresenting the nature or extent of any services incident to
                    the unit...
24                  12. Any act or practice considered an unfair method of competition
                    or an unfair or deceptive act or practice under NRS 207.170,
25                  207.171 or 598.0915 to 598.0925, inclusive, or chapter 598A or
                    599A of NRS,
26
     NRS§ 119A.710.
27

28

                                                       -11-
Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 13 of 51



         84.     As described above, and otherwise, Defendant have violated various provisions of

  NRS Chapter 119A repeatedly through their defrauding ofthe Sabellas.

         85.     Wyndham also violated NRS 119A.400 by failing to provide a copy of the public

  offering statement, bylaws, and Wyndham's governing documents before, during, and after the

  execution of the purchase agreements.

         86.     In addition, since Wyndham intended to provide a copy of the purchase documents

 (including the public offering statement) electronically, Wyndham engaged in violations of NRS

  119A.400 by failing to provide notice to the Sabellas of their right of cancellation pursuant to NRS

  119A.410 in a single separate document.

         87.     Wyndham also interfered with the Sabellas' recission rights under NRS 119A.410

  rendering the timeshare purchase agreements voidable.

         88.     Pursuant to NRS 119A.475, Plaintiffs are entitled to bring a private cause of action

  and recover damages in the amount of the difference paid for the timeshare and the value of the

  timeshare at the time the suit is brought or rescission of the contract of sale and refund of any

  consideration paid by the purchaser and reasonable attorneys' fees for bringing this action.

         89.     The Sabellas have suffered damages in an amount to be determined at trial.


                                  FOURTH CAUSE OF ACTION
                                 BREACH OF FIDUCIARY DUTY


         90.     The Sabellas restate and incorporate herein the above paragraphs.

         91.     In Nevada, timeshare salespeople must be licensed.

         92.     Wyndham is a real estate licensee in the State of Nevada.

         93.     Wyndham's Nevada real estate license number is 504840.

         94.     In Nevada, a real estate licensee shall not deal with any party to a real estate

  transaction in a manner which is deceitful, fraudulent or dishonest. NRS 5C 645.3205.

         95.     A licensee who acts as an agent in a real estate transaction: 1. Shall disclose to each

  party to the real estate transaction as soon as is practicable: (a) Any material and relevant facts,

  data or information which the licensee knows, or which by the exercise of reasonable care and

  diligence should have known, relating to the property which is the subject of the transaction... 2.

                                                  - 12-
                         Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 14 of 51



                           Shall exercise reasonable skill and care with respect to all parties to the real estate transaction.

                           NRS§ 645.252.

                                  96.     In Nevada, any real estate licensee acting for two or more parties to a transaction is

                           required to provide each affected client with a state-mandated disclosure form called the "Consent

                           to Act" form. NRS§ 645.252 (1)(d). The Sabellas were never given a copy of this required form.

                                  97.     As described above, Defendant and their agents violated their Nevada real estate

                           licensee duties in their interactions with, and to the detriment of, the Sabellas. Because of their

                           status as licensed real estate professionals, Defendant had a fiduciary relationship with the

                           Sabellas.

                                  98.     Defendant's failure to disclose required documents and relevant information

                           constitutes a breach oftheir fiduciary duties.

                                  99.     As a result of these breaches, the Sabellas have suffered damages in an amount to

                           be determined at trial.
LAS VEGAS. NEVADA 5955




                                                             FIFTH CAUSE OF ACTION:
                                                                     FRAUD

                                   100.   The Sabellas restate and incorporate herein the above paragraphs.

                                   101.   Defendant made repeated misstatements of material fact, including, but not limited

                           to statements that Wyndham timeshares proposed for sale to the Sabellas:

                                  a)      were economically valuable;

                                  b)      would appreciate in value;

                                  c)      would be something of great economic value they could leave to their heirs;

                                  d)      would be easy to resell to third parties for a high price;

                                  e)      would cost double or triple the instant price per point if not purchased in the instant

                           presentation; and

                                  f)      various other misrepresentations as alleged herein and otherwise.

                                   102.   At the time these statements were made, the sales agents knew they were false.

                                   103.   The sales agents made these statements to persuade the Sabellas to enter into the

                           contract described above.


                                                                            - 13 -
 Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 15 of 51


 1
            104.   In reasonable reliance on these statements the Sabellas agreed to the contract
 2
     described above.
 3
            105.   The Sabellas have suffered damages in an amount to be determined at trial.
 4
                                          PRAYER FOR RELIEF

            WHEREFORE,Plaintiffs respectfully request that this Court enter an Order:
6
            A.     Rescinding all Contracts and all other agreements between Wyndham and the
 7
                   Sabellas;
 8
           B.      Ordering the return of all funds paid by the Sabellas to Wyndham with interest of
9
                   no less than 10% per year from the date of Wyndham's wrongful conduct.
10
           C.      Awarding the Sabellas two times their actual damages pursuant to NRS § 41.1395.
11
           D.      Awarding the Sabellas punitive damages pursuant to NRS § 598.0977.
12
           E.      Awarding the Sabellas statutory penalties, punitive damages, reasonable attorney
13
                   fees, and costs; and
14
           F.      Ordering such other relief as the Court may deem necessary and just.
15

16         DATED this i4111 day of April, 2021.

17                                              ALBRIGHT,STODDARD,WARNICK&ALBRIGHT
18

19
                                                G. ARK ALBRIGHT,ESQ.(001394)
20                                              JORGE L. ALVAREZ,ESQ.(014466)
                                                801 S. Rancho Drive, Suite D-4
21                                              Las Vegas, Nevada 89106
                                                Tel: (702) 384-7111
22                                              Fax: (702)384-0605
                                                gma@albrightstoddard.com
23                                              jalvarez@albrightstoddard.com
24
                                                and
25
                                                Jonathan A. White
26                                              Washington Bar No. 45442
                                                GRANITE SPIRE LAW GROUP,PLLC
27                                              2003 Western Ave. Ste. 345
                                                Seattle, WA 98121
28                                              T:(206)494-3224 / F:(206) 770-7507
                                                  - 14-
Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 16 of 51


                                     jwhite@granitespirelaw.com

                                     Attorneysfor Plaintiffs




                                      - 15-
Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 17 of 51
         Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 18 of 51


                                                                                                 1101 Laurel Oak Road
                                                                                                   Voorhees, NJ 08043




April 8, 2021

Jorge L. Alvarez, Esq.
Albright, Stoddard, Warnick & Albright
801 South Rancho Drive
Suite D-4
Las Vegas, NV 89106
Via Email to: jalvarez@albrightstoddard.com

Wyndham Vacation Resorts, Inc.
6277 Sea Harbor Drive
Orlando, FL 32821
Via Mail & Email to: wyndhamcaresteam@wyn.com

Case Number: 01-21-0002-1783

Judy and Timothy Sabella
-vs-
Wyndham Vacation Resorts, Inc.

Dear Parties:

Claimant has filed with us a demand for arbitration. We note that the arbitration clause provides for arbitration by
the American Arbitration Association (“AAA”).

Prior to the filing of this arbitration, Wyndham Vacation Resorts, Inc. failed to comply with the AAA’s policies
regarding consumer claims. Accordingly, we must decline to administer this claim and any other claims between
Wyndham Vacation Resorts, Inc. and its consumers at this time. These policies can be found on our web site,
www.adr.org, in the Consumer Due Process Protocol (“Protocol”) and the Consumer Arbitration Rules
(“Consumer Rules”), including the Costs of Arbitration.

Accordingly, we have administratively closed our file and will refund any payment received by the filing party.
According to R-1(d) of the Consumer Rules, should the AAA decline to administer an arbitration, either party
may choose to submit its dispute to the appropriate court for resolution.

If you believe we have declined this matter in error, please email ConsumerFiling@adr.org.

Pursuant to the AAA’s current policy, in the normal course of our administration, the AAA may maintain certain
electronic case documents in our electronic records system. Such electronic documents may not constitute a
complete case file. Other than certain types of electronic case documents that the AAA maintains indefinitely,
electronic case documents will be destroyed 3 months after the date of this letter.

If Wyndham Vacation Resorts, Inc. advises the AAA in the future of its intention to comply with the AAA’s
Consumer Arbitration Rules and if applicable, resolves any outstanding payment obligations, the AAA may
consider at its sole discretion, accepting newly filed consumer cases going forward. Therefore, if Wyndham
Vacation Resorts, Inc. wishes for the AAA to consider accepting consumer disputes going forward, Wyndham
Vacation Resorts, Inc. must, at a minimum, register its clause on the Consumer Clause Registry on our website,
www.adr.org/clauseregistry. Upon completion of the registration process and confirmation from the AAA that
Wyndham Vacation Resorts, Inc. is now active on the Consumer Clause Registry, Wyndham Vacation Resorts,
         Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 19 of 51


Inc. is responsible for informing all parties that Claimant may re-file their claim.

Sincerely,

Consumer Filing Team
ConsumerFiling@adr.org
Fax: (877) 304-8457

cc:    Andrea Brebbia
Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 20 of 51




                                                  EXHIBIT 2
               Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 21 of 51




       ‘5
       t 1     es.6‘           \ -NY4
                                    4    \6)
                                                                                                              111111112222222222222


1
9 This is a binding Contract by which you agree to purchase an interest in a time-share project.
  You should examine the statement of your right to revoke this Contract within 5 calendar
  days, which is contained elsewhere in this Contract.
                                                       SECURITY AGREEMENT
                                                                                                     Member Number          00203461007
                                                                                                     Contract Number      00123-1807991
                                                                                                     Contract Date            04-20-2016
                                         CLUBWYNDHAM® ACCESS VACATION OWNERSHIP PLAN
                                                 RETAIL INSTALLMENT CONTRACT
                                              PURCHASE AND SECURITY AGREEMENT
                                                           (Nevada)

     Wyndham Vacation Resorts, Inc., a Delaware corporation ("Seller"), whose address Is 6277 Sea Harbor Dr., Orlando, FL 32821
     agrees to sell to TIMOTHY ERIC SABELLA and JUDY A SABELLA JOINT TENANTS WITH THE RIGHT OF SURVIVORSHIP
    ("Owner) a membership interest ("Ownership") in PTVO Owners Association, Inc., a non-stock, non-profit Delaware corporation
    ("Association"), which Ownership includes the right to participate in the ClubWyndham Access Vacation Ownership Plan ("Club")
     and the right to use and occupy Club Accommodations. If more than one person executes this Agreement as Owner, the liability of
     each Owner under this Agreement shall be joint and several. Seller and Owner may hereinafter be referred to collectively as the
    "Parties" or individually as a "Party". These rights are denominated in Points and Owner agrees to purchase the Ownership for a
     purchase price of $23,000.00 (the "Purchase Price") on the following terms and conditions:
         Points consisting of the following:

             Perpetual Points:         154,000            Annual      X        Biennial

             "Initial Use Year": October 1st through September 30th.

                                                 A. BENEFITS AND NATURE OF OWNERSHIP

     1. Ownership. Owner is a member of the Association, and is entitled: (a) to use Points to reserve the use of accommodations in the
     Club ("Club Accommodations"),(b) to vote for directors of the Association, (c) to vote on major decisions of the Association, and
    (d) through the Club and the Association, to participate in the ownership of the assets of the Association. At the Closing of the
     purchase of the Ownership as set forth in Section 38 below,(i) Owner will receive an Ownership Certificate evidencing the Ownership
    (which will delineate, among other things, Owner's Points), and (ii) Owner's name and the other information concerning the
     Ownership will be entered into the permanent records of the Association ("Club Ownership Register"). Owner is purchasing a
     timeshare use timeshare interest in a multi-site timeshare plan called ClubWyndham Access Vacation Ownership Plan. The address
     of this timeshare plan is 6277 Sea Harbor Dr., Orlando, FL 32621. Refer to the ClubWyndham Access Public Offering Statement
    ("Public Offering Statement") accompanying this Agreement for a list of Club Accommodations which are under construction (if
     any) and estimated completion dates.

    2. Duration of Ownership. Ownership shall be effective from the date on which the Closing described in Section 38 below occurs
    and Owner may use Points to obtain reservations and other Club benefits starting with Owner's Initial Use Year as set forth above.
    Ownership shall be perpetual.

    3. Transferability of Ownership. Subject to the terms and provisions of the Declaration of Covenants, Conditions and Restrictions
    and Grant and Reservation of Easements for ClubWyndham Access Vacation Ownership Plan ("Declaration"), the Ownership (and
    the Points) may be transferred entirely or partially at any time during their term and without limitation to the number of transfers,
    through sale, gift, inheritance, dissolution of marriage, or by any operation of law, subject to the following terms: (a) a reasonable
    Ownership transfer fee has been paid to the Association; (b) all payments or charges due the Association, Seller or any Holder or
    Co-Holder (as those terms are defined in Section 16) of this Agreement are current; (c) the Points transferred and the Points retained,
    If any, must each be enough Points to satisfy the then Minimum Points Requirement as established by Seller; (d) the Association
    must consent to the transfer which consent shall not be unreasonably withheld, conditioned or delayed; (e) the transfer must be
    entered in the Club Ownership Register; (f) all aspects of the transfer must comply with applicable law: and (g) if any financed
    amounts are still owing to Seller or to any Holder or Co-Holder, (i) the Owner must obtain the written consent of the Seller or any
     Holder or Co-Holder to such proposed transfer which consent shall not be unreasonably withheld, conditioned or delayed, (ii) the
    transferee must satisfy the then current credit requirements of the Seller or any Holder or Co-Holder, and (iii) transferee may be
    charged a reasonable financing transfer fee. Owner and Seller each acknowledge and agree that Seller has entered into this
    Agreement in consideration of and reliance upon the creditworthiness and reliability of Owner.



                                                                   12”..." 4                                               neIng/D,.., 4 10
          Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 22 of 51



                                                                                                             111111112222222222222
                                                                                                       Contract Number 00123-1807991
                                           B. ACCOMMODATIONS AND OTHER MATTERS
4. Club Accommodations, Owner shall have access to all existing and future Club Accommodations and the properties within
which those Club Accommodations are located ("Club Properties"), as well as all other accommodations owned or operated by or
associated with Club, wherever located. Provided however the location and specific nature of the Club Accommodations shall be
subject to change in accordance with the Club Instruments (as defined below.)

5. Participation of Owner in Association Governance. The Articles of Incorporation, By-laws, and Regulations of the Association
a nd the Declaration provide, among other things, for; (a) meetings of, and votes by the Parties who hold Ownership in the
Association (called "Owners");(b) election of directors; and (c) use rights in Club Accommodations.

6. Control of Club Accommodations by the Association. The Association or one or more Trusts each of whose beneficiary is the
Association, shall hold the deed or the lease to each Club Accommodation, free of the effects of debt encumbrances (or with a
non-disturbance agreement in place), and subject to the Declaration which, among other things: (a) is recorded or filed against each
Club Accommodation; (b) provides for dedication of the Club Accommodation to the Club; and (c) establishes the Points as the
currency of use in the Club. Notwithstanding the Association's or a Trust's ownership of Club Accommodations in the various Club
Properties, in many instances, not all of the accommodations at a Club Property will be or become Club Accommodations and
therefore, the Association will have limited, if any, right to control that Club Property.

7. Power of Attorney. The power to direct the Trustee as to all matters shall be exercised solely by the Association and by the Seller
acting in accordance with the Club Instruments. The Association and the Seller may exercise that power of direction without the
consent of the Owner. To the extent that the joinder of the Owner may be required to validate any act or thing done by the
Association or the Seller pursuant to this power of direction, each Owner, by entry in the Club Ownership Register, grants to the
Association and to the Seller a special power of attorney for these purposes, coupled with an interest that cannot be revoked as set
forth In Section 7.5 of the Declaration.

8. The Club. The Club is governed by, among other things, the Declaration; the Articles of Incorporation and By-laws for the
Association; Trust Agreements, if any; and the regulations, as each may be lawfully amended or supplemented from time to time (all
such governing documents, as so amended, "Club Instruments"), In addition, because many Club Accommodations may be
located within Club Properties that are themselves operated as condominiums or timeshare programs, those Club Accommodations
are subject to declarations, articles of incorporation and by-laws for the association managing such property and the rules and
regulations of the condominium and/or timeshare programs being operated thereon ("Club Property Instruments"). The Club
I nstruments, together with the Club Property Instruments, will govern many aspects of ownership, use and operation of the Club and
the Club Accommodations, including, without limitation, (a) reservations; (b) the number of persons permitted to occupy each Club
Accommodation; (c) guest policies; (d) fees; (e) rental of Club Accommodations by Owners and by the Club and others; (1) charges
for use of specific facilities at each Club Property; (g) personal conduct and behavior; (h) check-in and check-out times; and (i) care
and maintenance of Club Accommodations and related facilities and amenities. The Ownership conveyed by this Agreement shall be
held by Owner subject to each of the provisions of the Club Instruments and the Club Property Instruments.

9. Development and Management of Club. Seller has developed the Club and has caused accommodations in Club Properties to
be transferred to the Association or a Trust for the benefit of the Association in exchange for the proceeds of sale as well as exclusive
marketing rights, and the right to add additional properties. Pursuant to a Management Agreement between Seller and/or one or
more affiliates of Seller, and the Association, Seller or such affiliate will also manage the Club, the Association and those Club
Properties which are not part of other timeshare or condominium programs.
                                                      G. POINTS USE
10. Club Program. The benefits and obligations of Ownership are determined by the number and types of Points assigned to the
Ownership,
(a) Use. Points may be used to reserve Club Accommodations that are available through the Club on a space available basis. The
 number of Points required for occupancy of any Club Accommodation will be based on numerous factors, including, without
 limitation, the season, location, unit size and type, and day of the week.

(b) Issuance. Points are renewed annually (or, in the case of Biennial Points, every other year)throughout the term of the Ownership,
at the beginning of Owner's Use Year, in the total number of Points purchased by Owner.

(c) Additional Points. Owner may purchase additional Points from the Seller at any time after the date of this Agreement, subject to
the following: (I) the Points are available; (ii) Owner is not in default under this Agreement; (iii) the Owner is in good standing with the
 Association; (iv) the then current price Is paid; and (v) if Seller finances the purchase, Owner satisfies Seller's then current credit
 requirements.
                       D. QUALIFICATIONS AND CONDITIONS TO PURCHASE ASSOCIATION MEMBERSHIP
11. Legal Capacity. Owner represents that Owner is a person or entity with the legal capacity to enter into this Agreement.

12. Non-Investment Purchase. Owner represents that Owner is purchasing an Ownership for the purpose of recreational and social
use, and not for financial profit.
                                                                      n 4,4 ri                                           , o9t1.10/[5"./ •1 40
                                                                                                                       h1.
                 Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 23 of 51



                                                                                                            111111112222222222222
                                                                                                      Contract Number 00123-1807991
                                                  E. CONTRACTUAL STANDAR DS
 13. Liability Limitations, Owner agrees that Owner and Owner's family or guests assume all risks of loss or damage to persons or
 property in using the Club Accommodations and the Club Properties in which they are located, except that this limitation of liability
 shall not apply in cases of negligence of the Seller, Manager or Association. Owner also agrees to maintain liability and property
 damage insurance in connection with any motor vehicle(s) brought to the Club Accommodations, in amounts customarily carried on
 such vehicle(s),
 14. Owner Default. Owner shall be in default under this Agreement if Owner fails to pay on time, keep any promise, or fulfill any
 agreement or obligation contained herein or in any of the documents or instruments referenced herein. Without limiting the scope of
 the prior sentence, obligations include obtaining the written consent of Seller or any Holder or Co-Holder to transfer any part of the
 Ownership which Is subject to outstanding amounts financed and owed to Seller or any Holder or Co-Holder. In the event of a default
 by Owner, Owner shall not be entitled to reserve, use, or occupy any Club Accommodation, or to exercise any other rights, benefits,
 or privileges appurtenant to Owners Ownership.
(a) Owner's default in the performance of any of Owner's obligations under this Agreement on or before Closing shall entitle Seller to
terminate this Agreement immediately and all of Owner's rights, benefits, and privileges hereunder. Upon such termination, Seller
shall cause Escrow Agent to deliver to Seller, all sums of money previously paid by Owner hereunder as liquidated damages and not
 as a penalty as Seller's exclusive remedy for Owner's default. To the extent Owner has paid any assessments or other amounts to
the Association prior to Closing, those amounts shall also be forfeited and retained by the Association.
(b) If Owner fails to timely perform any of Owner's obligations under this Agreement or the Club Instruments after Closing, Owner
 shall be in default and Seller or any Holder or Co-Holder may enforce the Seller Security Interest (as described in Section 15 of this
 Agreement) against Owner's Ownership (and the proceeds thereof) In accordance with this Agreement. Upon the occurrence of any
 such failure, Seller or any Holder or Cc-Holder shall give Owner written notice thereof and If Owner has not cured the applicable
 failure within thirty (30) days after Seller or any Holder or Co-Holder gives such notice, Owner shall be in default under this
 Agreement and Seller or any Holder or Co-Holder may enforce the Seller Security Interest in accordance with Section 15 below.
 15. Remedies/Security Interest. To secure compliance with Owner's obligations hereunder, Owner hereby grants to Seller and any
 Holder or Co-Holder a security interest ("Seller Security Interest") in the Ownership purchased under this Agreement and all
 proceeds therefrom (collectively the "Collateral"). The Seller Security Interest constitutes a lien on the Collateral. The Seller
 Security Interest and lien shall remain in effect as long as there are obligations of Owner in favor of Seiler or any Holder or Co-Holder
 to be fulfilled under this Agreement. No waiver by Seller, the Association, or any Holder or Co-Holder of this Agreement, of any
 default or breach by Owner shall operate as a waiver of the same or any other default or breach by Owner or any other Party listed as
 Owner in the future. Each Owner signing below hereby appoints each other Owner signing below as his or her agent for dealing with
 Seller and any Holder or Co-Holder of this Agreement for any purpose. Upon the occurrence of a default described in Section 14
 above, Seller or any Holder or Co-Holder of this Agreement may choose one or more of the following remedies: (a) declare the entire
 unpaid balance of the Purchase Price and a Processing Fee immediately due and payable, unless prohibited by law;(b)foreclose the
 lien created by the Seller Security Interest and sell or retain the Ownership in satisfaction of Owner's obligations hereunder, or
 exercise any other right under Article 9 of the applicable Uniform Commercial Code; (c) terminate the Ownership and retain all
 a mounts previously paid by Owner as compensation for damages incurred in proceeding pursuant to this Agreement (Seller and
 Owner agree that in such case It would be impractical or extremely difficult to fix the actual damage and therefore, the amounts
 previously paid by Owner are a fair and reasonable estimate of Seller's actual damages for such default); (d) suspend use rights,
 including, but not limited to, cancelling any existing and future reservations; (e) sue for the unpaid balance due hereunder; (f) deny
 request to transfer Owner's Ownership and Points in the Club Ownership Register, and/or (g) pursue any other remedy allowed by
 law, except Seller cannot terminate this Agreement or foreclose against the Ownership without the consent of the Holder or Co-Holder
 of any right to the unpaid balance due hereunder.
 18. Additional Creditor. The right to receive payment of the Purchase Price and Processing Fee under this Agreement belongs to
 Seller, but could be assigned, collaterally or absolutely, to another creditor (such creditor is referred to herein as a "Holder" or
 "Co-Holder"). This Agreement, together with all security interests, rights of enforcement and payment due hereunder, is freely
 assignable by Seller, its successors and assigns.
                                                               NOTICE:
 ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES WHICH THE
 DEBTOR(OWNER)COULD ASSERT AGAINST THE SELLER OF GOODS OR SERVICES OBTAINED PURSUANT HERETO OR
 WITH THE PROCEEDS HEREOF. RECOVERY HEREUNDER BY THE DEBTOR (OWNER) SHALL NOT EXCEED AMOUNTS
 PAID BY THE DEBTOR(OWNER) HEREUNDER.
 17. General Provisions. Except as otherwise set forth under the "NOTICE TO BUYER'S" section of this Agreement, any written
 notice required or desired to be given hereunder shall be deemed given when personally delivered or after three (3) days deposit in
 the U.S. Mail, first class postage prepaid or one (1) day after acceptance by a nationally recognized overnight courier service,
 addressed to the address given herein or such subsequent address as is given by proper notice or when sent by facsimile to any
 facsimile number given by one Party to the other. This Agreement, and any and all other documents executed at the same time as
 this Agreement, constitutes the entire agreement between the Parties hereto. Except as otherwise provided herein, this Agreement
 shall be binding upon and benefit the heirs, executors, administrators and successors of each of the Parties. If any provision of this
 Agreement shall be found to be invalid, the remaining provisions shall nevertheless remain in full force and effect. Unless terminated
 in accordance with the terms of this Agreement, this Agreement shall survive the issuance of the Ownership and the Ownership
 Certificate and the registration thereof in the Club Ownership Register and shall survive the final payment toward the purchase
 hereunder.

 fs1..V.I11% I                                                 on rte..   ..3 fl                                      Ain   elnqgf17.4•• '1   i0
            Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 24 of 51



                                                                                                           111111112222222222222
                                                                                                 Contract Number 00123-1807991
18. Owner Responsibility. Transfer or abandonment of the Ownership does not relieve Owner of Owner's obligations hereunder
unless such transfer or abandonment of the Ownership is agreed to by the Association, the Seller and/or any Holder or Co-Holder of
any right to the unpaid balance due under this Agreement.
19. Communications with Owner. Owner hereby expressly consents and agrees that the Association, Seller, and Sellers parent,
subsidiaries, affiliates, successors, or assigns may use written, electronic or verbal means to contact Owner. This consent includes,
but is not limited to, contact by manual calling methods, prerecorded or artificial voice messages, text messages, emails and/or
automatic telephone dialing systems. Additionally, Owner hereby agrees that the Association, Seller, and Sellers parent, subsidiaries,
affiliates, successors, or assigns may use any email address or any telephone number Owner provides, now or in the future,
including a number for a cellular phone or other wireless device, regardless of whether Owner incurs charges as a result.
20. Modifications and Changes. Seller reserves the right to make changes in the Club Instruments for the purpose of correcting
errors in the preparation and Thing of all documents relating to the Club where necessary to establish the validity and enforceability of
the Club Instruments. Seller reserves the right to add additional real property interests to the Club as provided in the Club
I nstruments, Seller further reserves the right to make clerical or typographical corrections in any documents related to this
Agreement.
                                    F. ASSESSMENTS - ASSOCIATION'S SECURITY INTEREST
21. Regular Assessments. The current annual Regular Assessment for Owner's Ownership is $887.04 (U.S. Funds), based on the
formula and rate of annual Regular Assessments currently established by the Association pursuant to the Club Instruments. Regular
Assessments may be increased annually subject to the Club Instruments. Regular Assessments shall be used for Club Costs,
including maintenance and operation of Club Accommodations (including for reserves) and operation and management of the Club,
all as more particularly described in the Club Instruments.
22. Special Assessments and Taxes. The Association may levy special assessments subject to the Club Instruments. The Owner
Is also responsible for any tax that might be assessed by a civil taxing authority on the purchase of Owner's Ownership or the use of
any Club Accommodations.
23. Individual Charges. Owner must pay separately for extra benefits including, but not limited to, if available, food, storage, extra
maid service, purchase of goods, use of equipment, furnishings or facilities not normally provided as part of the Club Accommodation
or the Club Property in which it is located, and exchange program services if available.
24. No Warranties, SELLER MAKES NO EXPRESS OR IMPLIED REPRESENTATION OR WARRANTY CONCERNING THE
CLUB ACCOMMODATIONS OR CLUB PROPERTIES, INCLUDING ANY WARRANTIES, STATUTORY OR OTHERWISE, OF
HABITABILITY, MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE, EXCEPT AS MAY BE REQUIRED BY LAW
AS OF THE DATE HEREOF, ACCORDINGLY, ANY REPAIRS TO THE CLUB ACCOMMODATIONS OR CLUB PROPERTIES
NOT COVERED BY RESERVES MAY RESULT IN A SPECIAL ASSESSMENT.
25. Damage Charges. Owner must pay, as an Individual Charge, any cost of repair or replacement for any damage caused by
Owner, Owner's family or guests, or anyone else that Owner allows or permits to occupy a Club Accommodation during Owner's
reserved use period.
28. Association's Remedies/Security Interest. To secure compliance with the Club Instruments, Owner hereby grants to the
Association a Security Interest (the "Association Security Interest") in Owner's Ownership and all proceeds thereof (i.e., the
Collateral), which Association Security Interest is subject to and subordinate to the Seller Security Interest. The Association Security
Interest shall remain in effect as long as Owner's Ownership remains in effect. Upon a breach by, or failure of, Owner to perform any
of Owner's obligations under the Club Instruments, which breach or failure extends beyond any notice, cure and/or grace periods
specifically provided for in the Club Instruments, the Association may, among other things (the Club Instruments describe all of the
Association's rights and remedies for an Owner default thereunder): (a) foreclose the lien provided by the Association Security
Interest, subject to any Seller Security Interest then in existence, and sell or retain Owner's Ownership in satisfaction of Owner's
obligations to the Association or exercise any other right under Article 9 of the applicable Uniform Commercial Code; (b), if the Seller
Security Interest no longer exists, terminate the Ownership; (c) suspend the Owner's rights to use the Points ascribed to Owner's
Ownership and In certain instances, the Owner's rights to occupy a Club Accommodation for which the Owner had previously
obtained a reservation; (d) sue the Owner personally for all amounts due to the Association; (e) deny request to transfer Owner's
Ownership and Points in the Club Ownership Register: and/or (f) pursue any other right or remedy allowed by law, subject, however,
to the Seller Security Interest (if still in effect) and subject to the terms and provisions of the Club Instruments.
                                    G. PURCHASE PRICE. FINANCE CHARGE, AND PAYMENTS
27. Purchase Price. Owner agrees to pay Seller the Purchase Price in U.S. Funds (less other Credits/Discounts) together with a
 Closing Fee, a document processing fee ("Processing Fee") described in Section 29 below and the credit service charge ("Finance
 Charge') as described in Section 30 Credit Terms. Payments shall be credited first on the interest then due, then on principal.
 I nterest will begin to accrue on the date hereof. This Installment Contract provides for an interest rate of FOURTEEN 99/100
(14.99%) per annum. This amount is required to be included in the calculation of the Annual Percentage Rate and Finance Charge.
28. Closing Fee. Owner agrees to pay Seller a $30.00 Closing Fee, which Seller will pay to First American Title Insurance
Company.


   ,6h1%1                                                            A   sn                                          hi..   7(1'1 1O,.,   1 as
              Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 25 of 51



                                                                                                              111111112222222222222
                                                                                                        Contract Number 00123.1807991
29. Processing Fee. Owner understands and agrees to pay Seller a Processing Fee of $349.00 which Is charged to all buyers
whether paying in cash or buying on credit to cover various processing services related to the sale including administration and
preparation of various documents related to the sale. These services are separate and distinct from the services that Seller performs
as settlement agent. Together, the Purchase Price, Processing Fee, Closing Fee and Finance Charge constitute the "Total Sale
Price".
30. Credit Terms. Disclosures Required By: Federal Truth In Lending Act, and State Law. Creditor: WYNDHAM VACATION
RESORTS, INC., 6277 Sea Harbor Dr., Orlando, FL 32821.

             ANNUAL                   FINANCE CHARGE           Amount Financed        Total of Payments            Total Sale Price
       PERCENTAGE RATE                                                                The amount you will       The total cost of your
       The cost of your credit       The dollar amount the      The amount of         have paid after you         purchase on credit
         as a yearly rate;            credit will cost you:    credit provided to        have made all           including your down
                                                                 you or on your          payments as                 payment of:
                                                                     behalf:              scheduled:          $3,502.35:
                  14.99             $18,808.95                $19,846.65             $38,655.60               $42,157.95
      our payment sc e u e WIR be:
                 No. of payments:                    Amount of Each Payment:             Payments are due monthly, on the same date
                                                                                                          each month
                       120                                    $322.13                                Beginning: 06.-04-2018
    Late Charge:           You will be charged a late charge of $10.00 or the maximum permitted by applicable law for each payment
                           that is more than ten (10) days late.
    Security Interest:     You are giving the Seller and the Association a security interest in the Ownership being purchased and all
                           proceeds therefrom.
    Prepayment:            If you prepay the balance due, there will be no penalty.
    Variable Rate:         Did Owner Enroll in the Auto Pay Plan using Owner's checking or savings account("APP")?
                                Yes X No. If "Yes" is checked, the following applies. By enrolling in the APP using Owner's checking
                           or savings account, Owner's Annual Percentage Rate disclosed above reflects a reduction of one-half
                            percent (1/2%)(the "Reduction") over the Annual Percentage Rate that would otherwise apply. The Annual
                           Percentage Rate disclosed above will automatically increase by the amount of the Reduction in the event
                           any one of the following occurs: (a) Owner discontinues participation in the APP, (b) Owner's financial
                           institution is unable or unwilling to participate, or (c) Seller or any Holder or Co-Holder discontinues Owner's
                           participation for reasonable cause. Any increase in the Annual Percentage Rate will take the form of higher
                           payment amounts. For example, If your loan were for $10,000.00 at 17.49% for 7 years and the rate
                           i ncreased to 17.99%, your regular payment would increase by approximately $5.00.
    Contract Reference: Owner should refer to this Agreement for information about nonpayment, default, the right to accelerate
                           maturity of Owner's payment obligation, prepayment rebates and penalties, and other creditor remedies.



                                                       ITEMIZATION OF AMOUNT FINANCED
         1.   Gross Purchase Price:              $     39,000.00            6. Closing Fee (Paid to Escrow Agent):       $         30,00
         2.   Discounts/Other Credits:           $     16,000.00            7, Total Cash Price:                         $     23,409.00
         3.   Net Cash Price (Paid to Seller):   $     23,000.00            6. Payments/Trade in:                        $           0.00
         4.   Processing Fee (Paid to Seller):   $        349.00            9. Down Payment:                             $      3,532.35
         5.   State and Local Taxes:             $          0,00            10. Amount Financed:*                        $     19,846.85
                                                            *If applicable, includes refinancing an existing loan plus any unpaid interest.

31. Change in Law. If a law, which applies to this Agreement and which sets maximum finance charges, is finally interpreted so that
the interest or other charges collected or to be collected in connection with this Agreement exceed the permitted limits, then: (i) any
interest and/or other charges will automatically be reduced by the amount necessary to reduce the interest rate and/or charges to the
permitted limit, retroactively effective as of the date of this Agreement, and as though this Agreement originally provided for the
reduced interest rate, finance and/or other charge, as the case may be; and (ii) any sums already collected from Owner which
exceeded permitted limits will be refunded to Owner. The Holder or Co-Holder may choose to make this refund by reducing the
principal Owner owes under this Agreement or by making a direct payment to Owner. If a refund reduces principal, the reduction will
be treated as a partial prepayment.
32. Other Charges, The Association, the Seller and any Holder or Co-Holder each have the right to collect charges per dishonored
check or other form of payment up to the maximum amount permitted by applicable law. For any late or missed payments, in
addition to any applicable late charges, and to the extent permitted by law, Owner may also be charged a service or administrative
fee to compensate for the added expense, administrative burden, and inconvenience caused by the delay in such payment.
Additionally, to the extent permitted by law, Owner may also be charged any costs and expenses Incurred in the attempted collection
of any delinquent payments, including, without limitation, reasonable collection fees, which may be based on a percentage amount
over and above the delinquent payments.

ri..6.1,61%                                                            c                                                   •111•1=/D.A.. A   40
            Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 26 of 51



                                                                                                           J11111112222222222222
                                                                                                     Contract Number 00123-1807991

                                                 H. MISCELLANEOUS PROVISIONS

PLEASE READ THIS PROVISION OF THE AGREEMENT CAREFULLY. IT PROVIDES THAT CERTAIN DISPUTES
M UST BE RESOLVED BY BINDING ARBITRATION. IN ARBITRATION YOU GIVE UP THE RIGHT TO GO TO
COURT, INCLUDING THE RIGHT TO A JURY AND THE RIGHT TO PARTICIPATE IN A CLASS ACTION OR
SIMILAR PROCEEDING. IN ARBITRATION, A DISPUTE IS RESOLVED BY AN ARBITRATOR INSTEAD OF.A
JUDGE OR JURY.     ARBITRATION PROCEDURES ARE SIMPLER AND MORE LIMITED THAN COURT
PROCEDURES, AND ARE SUBJECT TO VERY LIMITED REVIEW.

33. Dispute Resolution/Arbitration. Any Disputes between the Parties shall be resolved as follows:
a. Definition of Disputes. The Parties agree that any dispute, claim, suit, demand or controversy arising out of or relating to this
Agreement (any "Dispute) shall be determined exclusively and finally by individual arbitration, except as specified below. "Dispute"
Includes, without limitation, any claim regarding any breach, termination, enforcement, interpretation or validity of this Agreement,
any claim arising out of or related to the marketing, purchase, and/or use of Owner's Ownership, Owner's use of Seller's properties,
and/or Owner's participation in any activities/events sponsored, organized, or made available by Seller or its affiliates.
b. Neutral Arbitrator/No Jury. Any Dispute will be submitted to a neutral arbitrator, for a final and binding determination, known as
an award. The arbitrator is an independent decision maker, appointed by the AAA, who reviews and weighs evidence provided by
both Parties, and issues an award enforceable in court. Decisions by an arbitrator are subject to very limited review by a court.
Except as expressly provided below in this Dispute Resolution/Arbitration clause, the Parties waive and relinquish any and all rights to
have a courror a jury resolve any Dispute. The Parties expressly waive any right to a jury trial.
c. Individual Basis/No Class Actions. The Parties expressly intend that any Disputes will be arbitrated on an individual basis.
There will be no right or authority for any Dispute to be arbitrated or litigated in any way on a class, mass, or other collective basis,
and the Parties waive any right to bring or join any representative or other claim brought on behalf of the general public, other
Owners, or other persons similarly situated.
d. Certain Carve-Outs, Despite this arbitration provision, the Parties reserve certain rights to proceed in court without waiving their
right to arbitrate under this Dispute Resolution/Arbitration provision: (1) Seller reserves the right to seek emergency Injunctive relief
from a court to address any circumstances or behavior, by Owner or any person who obtained or is using Owner's rights and
privileges, that Seller believes may present a risk or threat to the safety, security or reputation of any resort, guests, reservation
system, data system, or other feature or location connected with Seller; (2) Owner reserves the right to file a Dispute in small claims
court in Florida, as long as the matter remains in small claims court and proceeds only on an individual basis; and (3) No provision of
this Dispute Resolution/Arbitration provision shall limit the right of any party to seek and use any available remedies, judicial or
otherwise, for the purpose of foreclosing upon or accelerating any debt secured by any property that Is involved in any Dispute or
subject to any Note, Promissory Notes, Mortgage Deed or Mortgage (the "Loan Documents") executed by the Parties. Any such
acceleration or foreclosure process shall be governed by the terms of the Loan Documents and applicable foreclosure law and
procedures, may occur outside the arbitration process if either of the Parties so elects, and shall not be deemed a waiver of the right
to arbitrate any other issue involved in a Dispute.
e. Applicable Rules/Location. This arbitration agreement is governed by the Federal Arbitration Act (9 U.S.C. § 1 et seq.). The
arbitration shall be administered by the American Arbitration Association ("AAA") under its Consumer Arbitration Rules, available
online at www.adr.orq or by calling the AM at 1-800-778-7879 (the "AAA Rules"), except that the Parties expressly agree that the
AAA Supplementary Class Rules shall not apply, given the express class waiver above, and further agree that Rules 14(a) and 53 of
the Consumer Arbitration Rules shall not authorize any arbitrator or court to find that any class, mass, collective or representative
claim may be arbitrated. The arbitration shall be held In the County of Orange, State of Florida, unless the Parties agree to
another location in writing, or the arbitrator decides to hold a telephonic hearing, to reach a decision based solely on the
Parties' submission of documents, or to designate another location reasonably convenient for the Parties. In the event of
any conflict between the AAA Rules and this Agreement, the provisions of this Agreement shall be controlling.
f. Stay of Proceedings, In the event that a Dispute involves both issues that are subject to arbitration and issues that are not subject
to arbitration, the Parties unequivocally agree that any legal proceeding regarding the issues not subject to arbitration shall be stayed
pending resolution of the issues subject to arbitration, except for any proceedings described in Paragraph 33(d) above, which actions
shall proceed without a stay.
g. Final and Binding. The arbitration award shall be final and binding on the Parties. Judgment on the arbitrator's award may be
entered in any state or federal court of competent jurisdiction.
h. Payment of Fees. The payment of all fees for registration, filing and administration of the arbitration, and the payment of
arbitrator fees, shall be governed by the AAA Rules and applicable law, unless otherwise stated in this Agreement. The Parties shall
bear their own legal fees and legal expenses for any arbitration proceeding.




rth.vao‘r                                                                                                                ,-)nncrm..... .1   40
              Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 27 of 51



                                                                                                           111111112222222222222
                                                                                                     Contract Number 00123-1807991

i. Notice and Good Faith Negotiation. Any Party intending to file an arbitration demand against the other Party must notify the
other Party at least thirty (30) days before filing. The Parties agree to attempt to negotiate a mutually agreeable resolution to resolve
any such dispute or claim during this period. If a Party filing an arbitration demand fails to provide that notice, the other Party is
entitled to seek a stay of the arbitration proceeding from the AAA for thirty (30) days and to participate in settlement negotiations
during that period in good faith.

34. Complete Waiver of Jury Trial. TO THE EXTENT A CLAIM BY ONE OF THE PARTIES AGAINST THE OTHER PARTY IS
NOT SUBJECT TO THE ARBITRATION PROVISION IN PARAGRAPH 33 OR TO THE EXTENT AN OTHERWISE ARBITRABLE
DISPUTE IS LITIGATED IN COURT, THE PARTIES HEREBY UNCONDITIONALLY WAIVE ANY RIGHT TO A JURY TRIAL OF ANY
AND ALL SUCH CLAIMS, DISPUTES, OR CAUSES OF ACTION, WHETHER NOW EXISTING OR HEREAFTER ARISING, OF ANY
KIND. EACH OF THE PARTIES HEREBY AGREES THAT THE PARTIES MAY FILE A COPY OF THIS AGREEMENT WITH ANY
COURT AS WRITTEN EVIDENCE OF THE WAIVER OF ANY RIGHT TO TRIAL BY JURY.

35. Complete Waiver of Class Action. TO THE EXTENT A CLAIM OR DISPUTE IS NOT SUBJECT TO THE ARBITRATION
PROVISION IN PARAGRAPH 33 OR TO THE EXTENT AN OTHERWISE ARBITRABLE DISPUTE IS LITIGATED IN COURT, THE
PARTIES AGREE TO WAIVE ANY RIGHT TO PARTICIPATE IN A CLASS, MASS, OR OTHER COLLECTIVE ACTION, AND THE
PARTIES WAIVE ANY RIGHT TO BRING, JOIN, OR PARTICIPATE IN ANY REPRESENTATIVE OR OTHER CLAIM BROUGHT ON
BEHALF OF THE GENERAL. PUBLIC, OTHER PURCHASERS, OR OTHER PERSONS SIMILARLY SITUATED.

36. Governing Law. If the Owner was solicited in Nevada, such Party retains those rights granted under chapter 119A of Nevada
Revised Statutes. The Parties agree that this Agreement evidences a transaction involving interstate commerce so as to ensure the
applicability of the Federal Arbitration Act ("FAA"). In the event of a conflict between applicable state law and the FAA, the FAA shall
govern. If any portion of this Agreement is deemed invalid or unenforceable, the remainder of the Agreement shall remain In force.

37. Limitation of Liability. OWNER EXPRESSLY AGREES THAT IN NO EVENT SHALL SELLER, ITS PARENT, SUBSIDIARIES,
AFFILIATES, SUCCESSORS, OR ASSIGNS BE LIABLE TO OWNER FOR CONSEQUENTIAL, INDIRECT, INCIDENTAL, SPECIAL,
EXEMPLARY, PUNITIVE, OR ENHANCED DAMAGES ARISING OUT OF, RELATING TO, AND/OR IN CONNECTION WITH THE
MARKETING PROCESS, SALES PROCESS, PURCHASE OF THE OWNERSHIP, USE OF THE OWNERSHIP, AND/OR ANY
BREACH OF THIS AGREEMENT. SELLER'S MAXIMUM LIABILITY TO OWNER ARISING OUT OF OR RELATED TO THIS
AGREEMENT, WHETHER ARISING OUT OF OR RELATED TO BREACH OF CONTRACT, TORT (INCLUDING NEGLIGENCE),
OR OTHERWISE, SHALL BE THE TOTAL AMOUNT PAID TO SELLER UNDER THIS AGREEMENT. OWNER EXPRESSLY
WAIVES ANY RIGHT TO SEEK RELIEF IN EXCESS OF THE LIMITATION OF LIABILITY SPECIFIED IN THIS PARAGRAPH.

I have read and agr   7t s•  Atte       *Resolution/Arbitration Clause:

I NITIALS: Owner(s)                 ,




                                         (REMAINING PAGE INTENTIONALLY LEFT BLANK)




ir.1.11,Klt                                                          7 .4(1                                          nFn   nrinic),,. 4   40
                 Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 28 of 51



                                                                                                             111111112222222222222
                                                                                                       Contract Number 00123-1807991

38. Effectiveness of Agreement/Closing, This Agreement will become effective upon execution by all parties and shall be deemed
 to have closed (the "Closing") when all of the following conditions have occurred unless waived by Seller or Wyndham: (a) any
 applicable rescission period has expired; and (b) the Owner has paid to Seller a down payment equal to not less than ten percent
(10%) of the sum of the Purchase Price and the Processing Fee in immediately available funds. In no event will the Closing occur
 l ater than the first anniversary of the Contract Date and if Closing has not occurred on or prior to the date of the first anniversary of
the Contract Date, this Agreement shall be deemed automatically terminated and of no further force and effect. In the event this
Agreement is automatically terminated in accordance with the provisions of the immediately preceding sentence and the Closing does
not occur through no fault of Owner then within twenty (20) days after the first anniversary of the Contract Date, Owner may request
Seller to refund to Owner all funds paid by Owner under this Agreement.

39. Termination of Agreement with Blocked Persons. Under United States Presidential Executive Order 13224 (the "Executive
Order), Seiler is required to ensure that it does not transact business with persons or entities determined to have committed, or pose
a risk of committing or supporting, terrorist acts and those identified on the list of Specially Designated Nationals and Blocked
Persons (the "List"), generated by the Office of Foreign Assets Control of the U.S. Department of the Treasury. The names or
aliases of these persons or entities ("Blocked Persons") are updated from time to time. In the event Seller learns that Owner's
name appears on the List, Seller reserves the right to delay the Closing pending Seller's investigation into the matter. If Seller is
advised and/or determines that Owner is a Blocked Person, Seller reserves the right to terminate this Agreement and/or to take all
other actions necessary to comply with the requirements of the Executive Order. The provisions of this Section will survive Closing
and/or termination of this Agreement.

40. Purchase Money Protection. All payments made by the Owner shal l be protected by a surety bond held by First American Title
Insurance Company, 400 International Parkway, Suite 380, Lake Mary, Florida 32746("Escrow Agent"), from the date of sale until
expiration of the cancellation period has occurred.

41. Vacation Interest Policy. Owner will be provided a vacation interest insurance policy covering the Ownership at no additional
charge.

42. Definition of Terms, All capitalized terms not otherwise defined within this Agreement shall have the meaning given to them in
the Club Instruments.

43. Electronic Signatures. Owner(s) agrees that if this Agreement is signed electronically by the Owner (s), it is a transferable
record,

44. Receipt for Documents. Owner acknowledges that the Owner has received a completed copy of this
Agreement, required disclosure documents, including without limitation, the Public Offering Statement, Articles
of Incorporation and By-laws of the Association, the Declaration for the ClubWyndham Access Vacation
Ownership Plan and the Regulations for the Club, and that the Owner has been given a satisfactory opportunity
to read this Agreement.




                                         [REMAINING PAGE INTENTIONALLY LEFT BLANK]




r• It elsAIN I                                                            n                                                711•1   JD   • 4 I0
         Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 29 of 51



                                                                                              111111112222222222222
                                                                                         Contract Number 00123-1807991

                                              NOTICE TO BUYER (OWNER):
(a) RECEIPT. Owner has received an exact copy of this agreement and any other document(s) signed with this
agreement, with all blanks filled in.
(b) This contract is to be construed according to the laws of Nevada and specifically chapter 119A of NRS.
(c) The purchaser of a time share may cancel, by written notice, the contract of sale until midnight of the fifth
calendar day after the date of execution of the contract.
(d) The right of cancellation may not be waived. Any attempt by the developer to obtain a waiver results in a
 contract, which is voidable by the purchaser.
(e) The notice of cancellation may be delivered personally to the developer, sent by certified mail, return receipt
 requested, or sent by express, priority or recognized overnight delivery service, with proof of service to the
 business address of the developer to Wyndham Vacation Resorts, Inc., Attention: Account Servicing Operations
 - Rescission Department at P.O. Box 94443, Las Vegas, Nevada 89193 or 10750 West Charleston Boulevard,
Suite 130, Las Vegas, Nevada 89135.
(f) The developer shall, within twenty (20) days, after receipt of the notice of cancellation, return all payments
 made by the purchaser.


x         votaq criC sgl7uit
Owner TimesThretb• Sabella
                                              4/20/2018
                                               Date Signed
                                                             x       riirg Ylttvatli
                                                             Owner s a cfS9A45115b11 a
                                                                                                            4/20/2018
                                                                                                            Date Signed


X                                                            X
Owner                                          Date Signed   Owner                                          Date Signed



        Joint and several if more than one Owner             Street Address

WYNDHAM VACATION RESORTS, INC. and PTVO                      City                             State           Zip
                   nInc,19„d by,
Owners Association .
                                                             Phone(area code)
                         1100/YO.         4/20/2018
X                                                            Email Address
                   CD41365AVITA441_            Date Signed
Authorized Agent
                                                             Principal Contact
               Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 30 of 51




                                                                                                            Contract No. 00123.1807991



                                          ELECTRONIC DELIVERY ACKNOWLEDGMENT



Yes                                                                                                not to receive all documents related to
                    The undersigned purchaser(s) acknowledge that they have chosen
                    this purchase electronically and will receive a printed copy of all sales documents.


No                  The undersigned purchaser(s) acknowledge that they have chosen to receive all documents related to this
                     purchase electronically: however they will receive a printed copy of their sales contract.


      Purchaser(s) should not select electronic delivery of documents unless they can be viewed prior to the end of their
      cancellation period.




      Dated this 20th day of April, 2018.



               E--0<cu9ignotd y.                                                        ...Sroned by:
                                                                                   e— Cr,

                 visurtiti f G sleitta                                               300t1 it SIMLA
      Purchaser"6°''s"4"°.
                         ".                                                Purchastr'""—E'''


      Timothy Eric Sabena                                                  Judy A Sabella
      Print Name                                                           Print Name




      Purchaser                                                            Purchaser




      Print Name                                                           Print Name




                                                                                                                         No. 2866/Rev. 2-16
      Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 31 of 51




              WYNDHAM
                                Acknowledgement Receipt
                                    for Disclosure Documents
                                                                                 Contract No. 00123-1807991

Owner(s) hereby acknowledges that Owner has received copies of the documents and disclosures listed below.

   • Home Loan Toolkit Brochure

   • Governing Documents for CLUBWYNDHAM ACCESS VACATION OWNERSHIP PLAN

   • Trust Agreement and Accompanying Documents

   • CLUB WYNDHAM Plus Program Summary

   • WYNDHAM CLUB PASS, LLC - Disclosure Summary for Wyndham Club Pass Program

   • CLUB WYNDHAM Plus Program Points Chart for Club Brazil

   • CLUB WYNDHAM Plus Member's Directory

   • UCC Vacation Interest Policy

   • Ownership Certificate

   • Acknowledgment and Disclosure Statement for CLUB WYNDHAM Plus/Wyndham Rewards Program

   • Wyndham Vacation Ownership - Financial Privacy Policy

   • Servicing Disclosure Statement

   • 30 Day Interest Free Certificate
    r—oucu$iy.M4 W:                                         4/20/2018
      Vito-tot/ v(6 safttti
Ownar-MrtRithy Eric Sabella                                   Date

    jag e saryeue                                            4/20/2018
Ow\-reoiltydrA Sabella                                        Date


Owner                                                         Date


Owner                                                         Date




CWA                                                                                        No. 2932/Rev. 6-17
            Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 32 of 51



                                                                                                                  8-2014
                                                                                               Contract No.00123-1807531

FACTS           WHAT DOES WYNDHAM VACATION OWNERSHIP
                DO WITH YOUR PERSONAL INFORMATION?
Why?            Financial companies choose how they share your personal information. Federal law gives
                consumers the right to limit some but not all sharing. Federal law also requires us to tell you
                how we collect, share, and protect your personal Information. Please read this notice carefully
                to understand what we do.

What?           The types of personal Information we collect and share depend on the product or service you
                have with us. This information can include:
                • Social Security number and income
                • Credit scores and payment history
                • Purchase history and account transactions

How?            All financial companies need to share customers' personal information to run their everyday
                business. In the section below, we list the reasons financial companies can share their
                customers' personal information; the reasons Wyndham Vacation Ownership chooses to
                share; and whether you can limit this sharing.
Reasons we can share your personal                        Does. Wyndham Vacation     Can you limit this sharing'
information                                                  Ownership share?
For our everyday business purposes -
such as to process your transactions, maintain your                 Yes                              No
account(s), respond to court orders and legal
investigations, or report to credit bureaus
For our marketing purposes -                                        Yes                              No
To offer our products and services to you
For joint marketing with other financial companies                  Yes                              No

For our affiliates' everyday business purposes -                    Yes                              No
Information about your transactions and experiences
For our affiliates' everyday business purposes •                    Yes                             Yes
Information about your creditworthiness
For our affiliates to market to you                                 Yes                             Yes
For nonaffiliates to market to you                                  Yes                             Yes

To limit our • Mail in the form below
sharing
             Please note:
                If you are a new customer, we can begin sharing your information 30 days from the date we
                sent this notice. When you are no longerour customer, we continue to share your information
                as described in this notice.
                However, you can contact us at any time to limit our sharing.


Questions? Cali(WVR)        800-261-8736 or go to            www.wyndhamvacationresorts.com
                Call (WSW) 88E1-648-7363 or go to            www.worldmarkbywyndham.com
                Call (MGVC) 868-646-4775 or go to            www.mymargaritavillevacationclub.com


Mail-in Form
If you have a   Mark any/all you want to limit:
joint
                    Do not share my personal information with nonaffiliates to market their products and
account,
                services to me.
 your
choice(s)           Do not share information about my creditworthiness with your affiliates for their everyday
will apply to    business purposes.
everyone on
 your                Do not allow affiliates to use my personal information to market to me.
account          Name
unless you
                 Address
 mark below
     Apply
 my choices      City, State Zip
 only to me      Member / Contract #
                Member Privacy (Identify Wyndham Vacation Resorts, WRDC/WorldMark by Wyndham,or other)
 Mail To:       P.O. Box 98944 Las Vegas, Nevada 89193-8944



                                                                                      Contract No. 00123-1807991



                                                                                                          No. 2837/Rev. 8-14
                 Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 33 of 51



                                                                                                               Contract No.00123.1807991

1
=1
Who we are
 Who is providing this notice?           Wyndham Vacation Ownership (Wyndham Vacation Resorts, Wyndham
                                         Resort Development Corp, Wyndham Consumer Finance)
What we do
How does Wyndham Vacation                To protect your personal information from unauthorized access and use, we use
Ownership protect my personal            security measures that comply with federal law, These measures include computer
Information?
                                         safeguards and secured files and buildings.
How does Wyndham Vacation                We collect your personal information, for example, when you
Ownership collect my personal            •  Apply for financing or give us your income information
Intonation?
                                         • Provide account Information or provide employment information
                                         • Give us your contact information
                                         We also collect your information from others, such as credit bureaus, affiliates, or
                                         other companies
Why can't I limit all sharing?           Federal law gives you the right to limit only
                                         • sharing for affiliates' everyday business purposes--information about your
                                         creditworthiness
                                         • affiliates from using your information to market to you
                                         • sharing for nonaffiliates to market to you
                                         State laws and individual companies may give you additional rights to limit sharing.
                                         See below for more on your rights under state law.

What happens when I limit sharing for    Your choices will apply to everyone on your account unless you tell us otherwise.
an account I hold Jointly with someone
else?
Definitions
Affiliates                               Companies related by common ownership or control. They can be financial and nonfinancial
                                         companies.
                                          • Our affiliates include companies with a Wyndham name Including, Wyndham Vacation Resorts,
                                            Wyndham Resort Development Corp., Wyndhant Consumer Finance.
 Nonaffillates                           Companies not related by cannon ownership or cortrol. They can be financial and nonfinancial
                                         companies.
                                          • NortaffMates we may share with may Include other developers, financial Institutions and
                                            services companies, associations and exchanges, and other companies.
Joint marketing                          A formal agreement between nonaffiliated financial companies that together market financial
                                         products or services to you.
                                          • Our Joint marketing partners may include other developers, financial Institutions, financial
                                             services companies,and other companies




Other important'information.
VT: Accounts with a Vermont mailing address are automatically treated as if they have limited the sharing as
described on page 1. For joint marketing we will only disclose your name, contact information and information about
your transactions.

 CA: Accounts with a California mailing address are automatically treated as if they have limited the sharing with
 nonaffiliates as described on page 1. You may receive a separate notice regarding your rights and additional choices,




                                                                                                                        No. 2537/Rev. 8-14
Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 34 of 51




                                                               Contract Number: 00123-1807991



                          Servicing Disclosure Statement



Lender:     Wyndham Vacation Resorts, Inc.

Address: 6277 Sea Harbor Dr., Orlando, FL 32821

Date;       04-20-2018

SERVICING DISCLOSURE STATEMENT NOTICE TO FIRST LIEN MORTGAGE
LOAN APPLICANTS: THE RIGHT TO COLLECT YOUR MORTGAGE LOAN
PAYMENTS MAY BE TRANSFERRED

You are applying for a mortgage loan covered by the Real Estate Settlement
Procedures Act ("RESPA")(12 U.S.C. 2601 et seq.), RESPA gives you certain rights
under Federal law. This statement describes whether the servicing for this loan may be
transferred to a different loan servicer. "Servicing" refers to collecting your principal,
interest, and escrow payments, if any, as well as sending any monthly or annual
statements, tracking account balances, and handling other aspects of your loan. You
will be given advance notice before a transfer occurs.

Servicing Transfer Information [Check the applicable provision]

El We may assign, sell, or transfer the servicing of your loan while the loan is
   outstanding.

E We do not service mortgage loans of the type for which you applied. We intend to
     assign, sell, or transfer the servicing of your mortgage loan before the first payment
     is due.

El   The loan for which you have applied will be serviced at this financial institution and
     we do not intend to sell, transfer, or assign the servicing of the loan.




                                                                            No. 805/Rev. 10-11
            Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 35 of 51




             WYNDHAM                                                                         Contract No. 00123-1807991



                           30 DAYS INTEREST FREE CERTIFICATE

Date:           04-20-2018

Buyer(s):       TIMOTHY ERIC SABELLA and JUDY A SABELLA




This certificate gives you the option of paying no interest if you pay the total pay off amount of $19,846.65 within 30 days

of the date listed above




Please make your personal check payable to "WYNDHAM VACATION RESORTS,INC." and mail it along with a copy of

this form to Wyndham Consumer Finance at P.O. Box 98940, Las Vegas, Nevada 89193-8940. In order to honor this

certificate, payment needs to be received within 30 days from the date above. Please direct all questions to the

Financial Services department at: (888) 739-4016 (English/Spanish), (800) 308-8072 (Portuguese) or (866) 331-1209

(Japanese).



Credit Card or Other: Call Toll Free:     1-888-739-4016 (English/Spanish)
                                          1-800-308-8072 (Portuguese)
                                          1-866-331-1209 (Japanese)
                                          8:00am to 8:00pm Eastern Monday-Friday
                                          9:00am to 6:00pm Eastern Saturday-Sunday




                                                                                                           No. 179/Rev. 3-16
        Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 36 of 51



                                                                                           Contract No. 00123-1807991
           WYNDHAM                                                                         Member No, 00203461007



                         ACKNOWLEDGMENT AND DISCLOSURE STATEMENT
                            Club Wyndham" Plus/Wyndham Rewardssm Program

1, The CLUB WYNDHAM Plus/Wyndham Rewards Program as more fully described by the Program Rules herein.
2. Use and participation in the CLUB WYNDHAM Plus/Wyndham Rewards Program is completely voluntary and the
   payment of any fee or other cost is only required upon such use or participation.
3. The CLUB WYNDHAM Plus/Wyndham Rewards Program is not assignable or otherwise transferable.
4. If all or a portion of the CLUB WYNDHAM Plus/Wyndham Rewards Program becomes unavailable the offering of this
   program may be terminated.
5. The continued availability of the CLUB WYNDHAM Plus/Wyndham Rewards Program is not necessary for a purchaser's
   use and enjoyment of any accommodations in the timeshare plan purchased.
6. If you cancel your purchase contract within the stated cancellation period, the CLUB WYNDHAM Plus/Wyndham
   Rewards Program will not be available.

                            Club Wyndham® Plus/Wyndham Rewardsm Program Rules
The CLUB WYNDHAM Plus/Wyndham Rewards Program Rules ("Rule?) are promulgated this 20th day of July, 2009, by
Wyndham Fulfillment Group, LLC ("Wyndham Fulfillment Group") for the benefit of CLUB WYNDHAM 'Plus Members.
The Rules are as follows:
Program Rules
a. The CLUB WYNDHAM Plus/Wyndham Rewards Program ("Program") means that program offered by Wyndham
   Fulfillment Group in which CLUB WYNDHAM Plus Members may trade Qualified CLUB WYNDHAM Plus Points for
   Wyndham Rewards points. All terms used herein shall have the same meaning given to them in the documents creating
   the CLUB WYNDHAM Plus program, as amended from time to time.
b. The Wyndham Rewards Program is offered by Travel Rewards, Inc., a subsidiary of Wyndham Hotel Group, LLC, its
   successors and assigns, for use by guests of participating Wyndham hotel and resort properties whereby such guests can
   accumulate points redeemable for, among other things, hotel rooms at participating Wyndham hotels and resorts
   worldwide, car rentals, travel activities, and purchases from participating merchants or service providers, The rules for
   the Wyndham Rewards Program will be distributed separately from this document, and are incorporated herein by
   reference as If fully set forth. (See current Wyndham Rewards Membership Guide).
c. Neither Wyndham Fulfillment Group nor Wyndham Vacation Ownership, Inc., or Its subsidiaries guarantee that a CLUB
   WYNDHAM Plus Member utilizing the Wyndham Rewards Program will be able to stay at a particular participating
   Wyndham hotel or resort during any specific time or will be able to redeem Wyndham Rewards points for any particular
   activity or service.
d. Wyndham Fulfillment Group reserves the right to modify, alter, delete or add new terms and conditions to the Program
   Rules at any time without notice. Wyndham Fulfillment Group may terminate the Program at any time by providing
   written notice to CLUB WYNDHAM Plus Members. In that event, the right to trade Qualified CLUB WYNDHAM Plus
   Points for Wyndham Rewards points will end. Travel Rewards, Inc. may terminate the Wyndham Rewards Program at
   any time as described in the current Wyndham Rewards Membership Guide.
e. Travel Rewards, Inc. reserves the right to modify, alter, delete or add new terms and conditions to the Wyndham
   Rewards Program at any time without notice. This includes modifying, altering, adding or deleting Wyndham Rewards
   point values, redemption levels, conversion ratios, conditions for active status, rewards, "Earning Participants" or
   "Rewards Participants" to the Wyndham Rewards Program at any time without notice. In addition, Travel Rewards, Inc.
   may convert the Wyndham Rewards Program and members points into different awards programs having different point
   values at any time without notice. This means that the number of Wyndham Rewards points needed to reach a rewards
   level may be increased, the time for earning them reduced, or the rewards changed, so you may not be able to obtain,
   earn or claim certain rewards no matter how long you participate in the Wyndham Rewards Program. To view or obtain
   the most up to date terms and conditions for the Wyndham Rewards Program, visit wyndhamrewards.com or call
   1-866-996-7937.

                                                           1 of 2                                       No. 2242/Rev. 9-15
         Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 37 of 51



                                                                                        Contract No. 00123-1807991
                                                                                         Member No. 00203461007
f. All redemption of Wyndham Rewards points will be in accordance with the procedures outlined in the Wyndham Rewards
   Membership Guide, A Wyndham Rewards account may be maintained in the name of each CLUB WYNDHAM Plus
   Member, however, Wyndham Rewards points will be credited to only one Wyndham Rewards account, not multiple
   accounts, based upon direction received by CLUB WYNDHAM Plus from the member where the CLUB WYNDHAM Plus
   membership is held by more than one individual.
g. CLUB WYNDHAM Plus Members may request to trade all or part of their regular use year Qualified CLUB WYNDHAM
   Plus Points for Wyndham Rewards points during the twelve (12) month period prior to their use year start date. A
   minimum of 1,000 Qualified CLUB WYNDHAM Plus Points may be traded for Wyndham Rewards points. Requests to
   trade for Wyndham Rewards points are non-reversible and are considered a final transaction. Multiple requests are
   permitted provided they are submitted prior to the CLUB WYNDHAM Plus Members use year start date.
h. "Qualified CLUB WYNDHAM Plus Points" means those CLUB WYNDHAM Plus Points associated with ownership
   interests purchased directly through Wyndham Vacation Resorts, Inc. or its affiliates, such ownership interests acquired
   by will or intestate succession, or such ownership interests acquired by an "Immediate Relative" of the CLUB WYNDHAM
   Plus Member. "Immediate Relative" includes parents, spouses, domestic partners, siblings, children and grandchildren.
   Wyndham Fulfillment Group, in its sole discretion, with or without prior notice, has the unilateral right to expand or
   contract the list of persons eligible to participate in the Program at any time in the future.
   Subject to Paragraphs (g) and (h) above, the following CLUB WYNDHAM Plus Points are not eligible to be traded for
   Wyndham Rewards points: CLUB WYNDHAM Plus Points which are not acquired through Wyndham Vacation Resorts,
   Inc. or its affiliates, CLUB WYNDHAM Plus Points acquired through a non-Wyndham affiliated broker, Bonus Points, PIC
   Points, Borrowed CLUB WYNDHAM Plus Points, Rented CLUB WYNDHAM Plus Points, Transferred CLUB WYNDHAM
   Plus Points, Discovery Program Points and Pool Credits. Wyndham Fulfillment Group, in its sole discretion, with or
   without prior notice, has the unilateral right to expand or contract the list of eligible CLUB WYNDHAM Plus Points which
   may be traded for Wyndham Rewards points.
j. Participation in the Program, which includes the ability to request a trade for Wyndham Rewards points and the
   depositing of Wyndham Rewards points in a CLUB WYNDHAM Plus Members Wyndham Rewards account, will not be
   allowed if the CLUB WYNDHAM Plus Member is delinquent in the payment of any applicable maintenance fees, taxes,
   special assessments, or CLUB WYNDHAM Plus Program Fees. Participation will also not be allowed by CLUB
   WYNDHAM Plus Members with delinquent mortgage payments to Wyndham Vacation Ownership, Inc., or a subsidiary
   thereof, or who are otherwise in default under their sales contract, if any. In addition, a CLUB WYNDHAM Plus Member
   will not be permitted to request a trade for Wyndham Rewards points if their vacation ownership account is pending an
   upgrade transaction.
k. CLUB WYNDHAM Plus Members may trade for Wyndham Rewards points every other calendar year. Each request to
   trade will require a separate transaction fee.
I. The fee to trade for Wyndham Rewards points is payable at the time each request to trade for Wyndham Rewards points
   is made. The current fee is $99.00, is non-refundable, and is subject to change without notice.
m. Upon requesting a trade of Qualified CLUB WYNDHAM Plus Points for Wyndham Rewards points, the Qualified CLUB
   WYNDHAM Plus Points traded through the Program will be assigned to Wyndham Fulfillment Group for its own purposes
   including, but not limited to, renting accommodations to the public.
n. Wyndham Rewards points will become available to the CLUB WYNDHAM Plus Member for use at the start of the use
   year corresponding with the Qualified CLUB WYNDHAM Pius Points that are traded.
o. The Wyndham Rewards points which may be received when trading Qualified CLUB WYNDHAM Plus Points is based on
   the following formula; 400 Wyndham Rewards points for each 1,000 Qualified CLUB WYNDHAM Plus Points traded.
   Wyndham Fulfillment Group reserves the right to change the above formula at any time without notice.
p. Questions relating to the Program or trading Qualified CLUB WYNDHAM Plus Points for Wyndham Rewards points
   should be directed to the Vacation Planning Center (1-800-251-8736 Option 1).




                                                           2 of 2                                       No. 2242/Rev. 9-15
 Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 38 of 51




                                                                Contract No. 00123-1807991
                                                                  Member No. 00203461007
           WYNDHAM

                Acknowledgement of Price Freeze

                             One Year Price Freeze

              Lock in today's prices for the next 12 months.


  Terms and Conditions

• Future purchases will be locked in at the price that inventory is selling for today. This
  offer does not include special discounts or Presidential Reserve inventory.

• To be eligible, you must be in good standing and must not be delinquent in the
  payment of any maintenance fees, taxes, special assessments, CLUB WYNDHAM ® Plus
  Program Fees, or loan payments.

• Your price freeze will expire 12 months from the date on which a purchase agreement
  is fully executed.

• Subject to availability.




                                                                         No. 2441/Rev. 10-15
              Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 39 of 51


  (Sea Harbor Ur.
Orlando, FL 32821
                                                          Thisform is a statement offinaI loan terms and closing costs. Compare this
Closing Disclosure                                        document with your Loan Estimate.

Closing Information                              Transaction Information                              Loan Information
Date Issued         04.20-2018                   Borrower TIMOTHY ERIC SABELLA AND JUDY A             Loan Term    10 years
Closing Date        04-20-2018                            SABELLA                                     Purpose      Purchase
DisbursernentDate   04-20-201H                                                                        Product      Adjustable Rale
Settlement Agent    WYNDHAM VACATION RESORTS, I NC.
File #                                            Seller WYNDHAM VACATION RESORTS,INC.                Loan Type    123 Conventional 0FHA
                                                         6277 SEA HARBOR DR,                                       OVA 0
Property            6277 SEA HARBOR DR.                  ORLANDO,FL 32821
                    ORLANDO, FL 32821                                                                 Loan ID #    00123-1807991
                                                                                                      MIC#
Sales Price         $23,000,00                   Lender WYNDHAM VACATION RESORTS,INC.
                                                        6277 SEA HARBOR DR.
                                                        ORLANDO,FL 32821




    Loan Terms                                                      Can this a mount increase after closing?

  Loan Amount                             $19,846.65             No

  Interest Rate
                                              14.99%             No


  Monthly Principal & Interest
                                             $322.13              No
 SeeProjectedPayments belowforyour
 Estimated Total Monthly Payment

                                                                    Does the loan have these features?
 Prepayment Penalty                                               No
  Balloon Payment                                                 No

 Projected Payments
  Payment Calculation                        10 years

    Principal It. Interest                   $322.13

    M ortgage Insurance

    Estimated Escrow
    Amount can increase overtime

    Estimated Total
    Monthly Payment                          $322.13

                                                                This estimate includes                             In escrow?
  Estimated Taxes, Insurance                                    ® Property Taxes                                      No
  & Assessments                               $73.92
                                             a month            ® Homeowner's Insurance                              No
  Amountcan Increase over time                                  MOther: Annual Maintenance Feel Annual Dues          No
  See page 4for details
                                                                See Escrow Account on page4for details. You must payfor other property
                                                                costs separately.




  Closing Costs                                $30.00    Includes     OM In Loan Costs + $30.00              in Other Costs— $0.00
                                                          in Lender Credits. See page2fordetails.

  Cash to Close                            $3,532.35      Includes Closing Costs. See Calculating Cash to Close on page 3for details.
             Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 40 of 51



 Closing Cost Details
                                                                          Borrower-Paid                   Seiler-Paid                 Paid by
  Loan Costs                                                          At Closing   Before Closing   At Closing   Before Closing       Others

 A. Origination Charges
 01     % of Loan Amount [Points)
 02
 03
 04
 05
 06
 07
 08
 B. Services Borrower Did Not Shop For
 01
 02
 03
 04
 05
 06
 07
 08
 09
 10
 C. Services Borrower Did Shop For
 01
 02
 03
 04
 05.
 06
 07
 08
  D.TOTAL LOAN COSTS(Borrower-Paid)
  Loan Costs Subtotals(A+ B + q                                                                                  I                F
  0 Or         ts
 E.Taxes and Other Government Fees
 01 Recording Fees Deed $ 0.00     Mortgage $ 0.00   Release $ 0.00    $0.00
 02 State tax/Stamps Deed $ 0.00                   Mortgage $ 0.00     $0.00
 03 Excise tax $
 04 Intangible tax $ 0,00                                               $0.00
 F.Prepaids
 01 Homeowner's Insurance Premium ( mo.)
 02 Mortgage Insurance Premium ( mg.)
 03 Prepaid Interest (     per day from  to                )
 04 PropertyTaxe.s ( mo.)
 05
 G. Initial Escrow Payment at Closing
 01 Homeowner's Insurance
_...._                                   per month for   mo.
 02 Mortgage Insurance                   per month for   mo.
 03 Property Taxes                       per month for   mo.
 04
 05
 06 Aggregate Adjustment
  H.Other
.9.1..Closing Fee(Paid to First American Title)
.                                                                     $30.00
 02
 03 Government Surcharge (Paid to Title Insurer)
 04 Owner's Title Policy (Optional)                                    $0.00
 05 Settlement Fee                                                     $0,00
  I TOTAL OTHER COSTS (Borrower-Paid)
  .                                                                   $30.00
  Other Costs Subtotals (E 4 F 4 G + H)                                $30.00                                                     I


 J.TOTAL CLOSING COSTS(Borrower-Paid)                                 $30.00
 Closing Costs Subtotals(0 + 1)                                       $30.00
 Lender Cred Its
             Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 41 of 51




Calculating Cash to Close                       Use this table to see what has changed from your Loan tstimate.
                                              Loan Estimate       Final       Did this change?
Total Closing Costs (J)                          $0.00           $30.00       Yes, see Total Closing Cost in Section J
Closing Costs Paid Before Closing
                                                 $0.00            $0.00       No
Closing Costs Financed
(Paid from your Loan Amount)                     $0.00            $0.00       No
Down Payment/Funds from Borrower                 $0.00        $3,502.35       Yes,see Cash To Close
Deposit                                          $0.00            $0.00       No
Funds for Borrower                               $0.00            $0.00       No
Seller Credits                                   $0.00            $0.00       No
Adjustments and Other Credits                    $0.00            $0.00       No
Cash to Close                                    $0.00        $3,532.35       No




Summaries of Transactions                        Use this table to see a summary of your transaction.

BORROWER'S TRANSACTION                                                             SELLER'STRANSACTION

 K.Due from Borrower at Closing                                $23,379.00          M.Due to Sell e r at Closing                                $23,349.00
1     Sale Price of Property                                   $23,000.00          1    Sale Price of Property                                 $23,000.00
2     Sale Price of Any Personal Property Included in Sale                         2    Sale Price of Any Personal Property Included In Sale
3     Closing Costs Paid at Closing (J)                           $30.00           03
04                                                                                 04
Adjustments                                                                        05 Processing Fee                                             $349.00
05 Processing Fee                                                $349.00           06
06                                                                                 07
07                                                                                 08
Adjustmentsfor Items Paid by Sellerin Advance                                      Adjustmentsfor Items Paid by Seller in Advance
8    City/Town Taxes          to                                                   9   City/Town Taxes           to
9    County Taxes             to                                                   10 County Taxes               to
10   Assessments              to                                                   11    Assessments                  to
11                                                                                 12
12                                                                                 13
13                                                                                 14
14                                                                                 15
15                                                                                 16

 L Paid Already by or on Behalf of Borrowerat Closing         $(19,646-55)         N. Duefrom Seller at Closing
1 Deposit                                                                          1    Excess Deposit
2 loan Amount                                                  $19,846.85          2    Closing Costs Paid at Closing (J)
3 Existing Loan(s) Assumed or Taken Subject to                                     3    Existing Loan(s) Assumed orTaken Subject to
04                                                                                 4    Payoff of First Mortgage Loan
OS Seller Credit                                                                   5    Payoff of Second Mortgage Loan
Other Credits                                                                      06
06 Traded Equity                                                    $0.00          07
07                                                                                 08 Seller Credit
Adjustments                                                                        09
08                                                                                 10
09                                                                                 11
10                                                                                 12
11                                                                                 13
Adjustmentsfor Items Unpaid by Seller                                              Adjustmentsfor Items Unpaid by Seller
12   CIty/Town Taxes         to                                                    14   City/Town Taxes         to
13   County Taxes            to                                                    15   County Taxes            to
14   Assessments            to                                                     16   Assessments             to
 15                                                                                17
 16                                                                                18
 17                                                                                19

 CALCULATION                                                                       CALCULATION

Total Due from Borrower at Closing(K)                          $23,379.00          Total Due to Seller at Closing(M)                           $23,349.00
                                                                                   Total Due from Seller at Closing(N)
 Total Paid Already by or on Behalf of Borrower at Closing (1) $(19,846.65)
 Cash to Close IX] From        ❑ To Borrower                    $3,632.34          Cash    D   From NI To Seller                                33,502.35
         Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 42 of 51


Lookup: Print Summary                                                                                                      Page 1 of2

                     WYNDHAM
                                                                  12819CIqg
                         Nen st-iiP
                                ari ow

         New Proposal: Reference # 8333518-1 Selected
              Tour Number:44824090A

          Name: TIMOTHY SABELLA SR
          Member Number
                                                                                         Customer Initials Customer Initials



         Address:                                                Home Phone:
                                                                 Alternate Phone:
                                                                 Date of Birth: MI=




                                                                                                      Post Code
                                                                                                      18420

              Summary

         Selected Inventory
         Club Wyndham Access
         CWA
         00129-03-01

           Loan Information                                                         Club Wyndham Plus Information

          Gross Purchase Price                 Promotional Rate None             Total Points          154,000
         $39,000.00                            Interest Rate 14.99%
                                               Amount Financed $19,848.65        Bonus Points 246,000
         Total Discount $16,000.00             Term Options 120                  Purchase Incentive None
         Net Purchase Price $23,000.00         Monthly Payment $322.13           Exchange ID RCI Partner
         Processing Fee $349.00                1st Payment Due 06104/2018        Gross Price 11000 Pts: $253.00
         Processing Fee Collected $52,35       Closing Costs $30.00              Today's Price 1 1000 Pts: $149.00
         Down Payment $3,450.00                 Filing Fees $30.00               Club Wyndham Plus Fee Monthly
                                                Title Insurance $0.00            $86.50
         Down Payment Collected $3,502.35                                        Calculated Monthly Credit $0.00
          MasterCard $3,502.35                 Total Monthly Payment $409.63     Next Fee Payment Date 06/04/2018
                                                                                 Use Year 9/30
                                                                                 VIP Level Silver
         Total Down Payment $3,532.35
                       Ewito
          Onelu4ing ablinp COI% I

         ARDA-ROC Contribution Today:
         $0.00



           Perks by Club Wyndham InfonnatIon
          Perks Annual Renewal Fee: $59.95


           Associate Information
                                                                                 T.O.
                                                                                 18516 -ANDRF LAVIGNE




           Contract Entry Use
          Inventory 00128-03-01                SO 0.00                           Tour Number 44824090
          TRF-0                                AutoPay Credit Card               ATSL State PA
          A/D 0.00                             ARDA Contribution Today No        Marketed Package Yes



https://wyndhamownerworksheet.corproot.com/wsa/worksheet/printSelected.action                                                  4/20/2018
                 Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 43 of 51



            WYNDHAM
                                 Quality Assurance Review


Name(s):          Timothy Eric Sabella and Judy A Sabella                         Contract #:00123-1807991

Address:                                                                           Member #:00203461007
                                                                                         Date:04-20-2018
Phone Number:                                                 Email Address:
Inventory Name; CLUBWYNDHAM ACCESS VACATION OWNERSHIP PLAN
Bonus Points:                   246,000
End Date of Bonus Points       09-30-2020


                                   New Purchase Financial Details

Gross Purchase Price: $         39,000.00
Discount:               $       16,000.00
Net Purchase Price:     $       23,000.00
                                                                  Interest Free option if you pay the loan balance
Closing Cost:                       30.00
                                                                        of $ 19,846.65 within 30 days of the date
Processing Fee:         $          349.00                        listed on your contract. See 30 Days Interest Free
Total Purchase Price:   $       23,379.00                                 Certificate for additional details.

Down Payment Today: $            3,532.35

Loan Payment Amount: $             322.13
Amount Financed:                19,846.65
Term:                                   120                      Loan and Dues are sullied to a billing charge if not paid through the
                                                                                     approved Auto Pay Plan
Interest Rate:                        14.99%




                              Club Wyndham Plus Maintenance Dues

Total Points - Today's Contract          154,000
Points Based Assessment                                           Auto Pay              Yes
Club Wyndham Plus Program Fee $          12.58        First Payment Date           06-04-2018
HOA Fee and Real Estate Taxes     $      73.92
    Total Assessment Amount       $      86.50
    Frequency                           Monthly




I have reviewed and agree with the information noted above.
                                            4/20/2018                                                              4/20/2018
           t:10,5116tUA
Owner's VIM:Timothy Eric Sabena                Date              Owne s Winks:Judy A Sabella                              Date


Owners Signature:                              Date              Owners Signature:                                        Date

Wyndham Vacation RoriFilig'Ir br
                      it,SSt., I!Off&
By:
   Authorized RepresenTaii0n1161gr




                                                                                                                   No. 2918/Rev. 2-18
         Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 44 of 51




                                                                                             Contract No. 00123-1807991

                            Incentive Acknowledgment Disclosure
                                  CLUB WYNDHAArPLUS BONUS POINTS
                                     Wyndham Vacation Resorts, Inc.
By purchasing a timeshare interest through Wyndham Vacation Resorts, Inc. ("Wyndham"), Buyer has the option to
select:
CLUB VVYNDHAMov PLUS BONUS POINTS

BONUS POINTS:
Buyer will receive 246,000 CLUB WYNDHAM Plus Bonus Points("Bonus Points").

Bonus Points Use Period:        Start Date: 11-01-2018
                                End Date: 09-30-2020
Buyer will also be eligible for CLUB WYNDHAM Plus VIP status through Bonus Points End Date; Yes           No

Terms and Conditions
GENERAL:

1. Buyer may receive temporary CLUB WYNDHAM Plus VIP status depending upon the number of Bonus Points
   awarded combined with the number of points purchased. CLUB WYNDHAM Plus VIP status will remain in effect
   through the Bonus Points Use Period End Date, if applicable.

2. If Buyer cancels the timeshare purchase contract during the applicable cancellation period, the right to receive Bonus
   Points or the Bonus Play Vacation Package will be automatically cancelled without notice, penalty or obligation.

3. This benefit is not assignable or otherwise transferable by the Buyer.

4. Individuals should not purchase a vacation ownership interest in reliance upon the continued availability of this
   benefit. If all or a portion of the benefit described in the statement becomes unavailable as the result of events
   beyond the control of the Developer, the offering of such benefit may be terminated.

5. Buyer should not rely upon any representations other than those contained in this document, in the CLUB WYNDHAM
   Plus Program Guidelines, and the Bonus Play Vacation Package Terms and Conditions.
6. Wyndham Vacation Resorts, Inc., 6277 Sea Harbor Drive, Orlando, Florida 32821.
BONUS POINTS:

1. Bonus Points will be automatically awarded to the Buyer unless otherwise selected.

2. The Buyer's CLUB WYNDHAM Plus Membership must be in good standing in order to use Bonus Points.

3. Bonus Points entitle Buyer to reserve accommodations through the CLUB WYNDHAM Plus program between the
   Bonus Points Use Period Start Date and End Date. Reservations utilizing Bonus Points may not result in check-in
   occurring prior to the Use Period Start Date, Bonus Points cannot be renewed or extended beyond the Use Period
   End Date.

4. Bonus Points are subject to the terms and conditions of the CLUB WYNDHAM Plus Program Guidelines located in
   the CLUB WYNDHAM Plus Member's Directory ("Directory"). Buyer will also receive Housekeeping Credits and
   Reservation Transactions as described in the Directory. Bonus Points cannot be used for Advance Reservation
   Priority reservations.
                                                                                               No. 3073/Rev. 8-17
        Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 45 of 51




                                                                                     SAMPLE ONLY

Ownership Certificate
CLUB WYNDHAleokccess Vacation Ownership Plan
This certificate is issued by the PVTO Owners Association, Inc. and signifies the below owner(s)
as a member(s) of the association with the right to participate in the CLUB WYNDHAM Access
Vacation Ownership Plan,



Owner(s): Timothy Eric            Sabella and Judy A Sabella Joint Tenants With The Right Of
Survivorship


Issued this Day of            April 20TH, 2018



*Contract Number:             00123-1807991



Annual Or Biennial:           Annual



Number of Points              154,000




               *This certificate supersedes any previously issued certificates for the above contract number.




                                                                                               CLUB
                                                                                               W YNDHAM'

                                                                                                                No. 2084/Rev. 10-12
        Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 46 of 51



Virtual Terminal                                                                                                                         Page 1 of2



    Wyndham Vacation Ownership
   Data: 04/20/18                   Timer 06:25 PM


   Merchant Information: Wyndham Vacation itoMarts
                         123 Yr Grand Desert



   Owner Defamation:         SA8EilA JUDY




   Outer ID: 3015564214                 Accede/Contract Type: CWA                            Areounk/Contract Mt:Mart 001231807991
                                        Status: ACCEPT



                I Pee Type                                                        I Amount
    1           l CWA Fees                                                        130.00 USD
    2           I Down Payment                                                    13,502.35 USD


                                                                        Total Amount: 3532.35 USb
                                                                    Transaction Types Sala
                                                     Payment Received BY o► Refund To: Motor Card
                                                         Credit Card/Areaunt Namhers ****it *eta eeit 5629




   signs   ofJUDY
                                                                                                                           APR 2 0 2018
                                                                                                                                     ?flat Receipt




https://wvo.hosted.eybersource.com/wvoAdmin/protected/vtPaymentReceiptaction                                                               4/20/2018
                     Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 47 of 51




1E3 WYNDHAM                                                                 Last Name
                                                                                                                              Date
                                                                                                                   Member Number
                                                                                                               New Contract Number
                                                                                                                                             4/2012018



                                                                    Ownership Review

  New Points Purchased Today*          154,000                                                     Permanent VIP Level
  Use Year/ Usage Period               Oct 1 - Sept 30               / Annual                      Introductory VIP Level                Sliver
  Inventory Purchased                  CWA




                                                         Other Memberships and Enrollments

 External Exchange Company             RCI                                               Other
 Internal Exchange Company             CLUB WYNDHAM Pius
 PlusPartners                          yeti
 Perks by Club Wyndham                 yes                                                                            800.251-0736
 Wyndham Rewards                       yes                                                                          8884844321 - VIP
 Club Pass                             yes
 One Year Price Freeze                 yes


 Today's Incentive                     246000 BONUS POINTS! VIP SILVER FOR 2 YEARS/ RCI BENEFITS

                                                               Your Financial Deposit Today

 Additional Deposit Today(form of payments)                                                      1 personal CC/check                 S   3,632.35
                                                                                                 2
                                                                                                 3
 Total Deposit Applied to Contract Today                                                                                                 3,532.35


                                                                 Quality Assurance Only

 Loan Summary
 Loan Payment Amount for New Contract Today                                                                                                 322.13
 Total Loan Balance with Wyndham on New Contract Today"                                                                                   100413.65
 Auto Pay       Yea                 Auto Pay Method                personal CH/CC
 First Payment Date on Now Contract                                6/412016


 CLUB WYNDHAM Plus Summary(Maintenance Fee)
 Amount for Today's Contracts(s)                                                                                                             01,50

 Auto Pay       yes                    Auto Pay Method             personal checking/CC
 First Payment Date




 Loan Obligations financed today through Wyndham Rewards Credit Card and/or PayPal Credit.                                           $        0.00


 I have reviewed and agree with the information noted above.

 I agree that I will be a member of the programs noted above under'Your Other Memberships and Enrollments."(Certain programs may carry additional
 enrollment and renewal fees. Please refer to the disclosure documents for additional Inforrnation,)
 I have reviewed and understand the attached Buyer's Acknowledgment
 I agree that I will be a member of CLUB WYNDHAM Plus and that I have reviewed and agreed to the terms of the attached Assignment
  Agreement and Use Restriction.
                                   e bithe.{_arms and conditions of the Enrollment Agreement
  I have reviewed an agree to abfrlj

  avrtargmeme                                                           Wyndh           tity        ce Signature
                                                                                                                   JO'


                          4,41.1h—                                                                         1 L.1"Lr'r"
                                                                        Wyndham Quail y Assurance Print Name


  Site Contact #                                                        Site Contact Email

'Points iota/ does not Include existing BOfilra Point contracts
"Amount financed does not include any existing loan balances with any third party companies outside of today's purchase
(La., PayPal Credit, Bill Me Later, ndham Rewards Credit Card)

  For New Owners                                                        Your owner website: myclubwyndham.com                                21516
                                                                                              Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 48 of 51
                                                                                                                                                                            Electronically Filed
                                                                                                                                                                            5/4/2021 12:10 PM
                                                                                                                                                                            Steven D. Grierson
                                                                                                                                                                            CLERK OF THE COURT
                                                                                              1   AOS
                                                                                                  G. MARK ALBRIGHT, ESQ. (#001394)
                                                                                              2   JORGE L. ALVAREZ, ESQ. (#014466)
                                                                                                  ALBRIGHT, STODDARD, WARNICK & ALBRIGHT
                                                                                              3   801 South Rancho Drive, Suite D-4
                                                                                                  Las Vegas, Nevada 89106
                                                                                              4
                                                                                                  Tel: (702) 384-7111
                                                                                                  Fax: (702) 384-0605
                                                                                              5
                                                                                                  gma@albrightstoddard.com
                                                                                              6   jalvarez@albrightstoddard.com

                                                                                              7   and

                                                                                              8   Jonathan A. White, Esq.
                                                                                                  Washington Bar No. 45442
                                                                                              9   GRANITE SPIRE LAW GROUP, PLLC
                                                                                                  2003 Western Ave. Ste. 345
                                                                                             10
                                                                                                  Seattle, WA 98121
                                                                                             11   T: (206) 494-3224 / F: (206) 770-7507
                                                                                                  jwhite@granitespirelaw.com
       ALBRIGHT, STODDARD, WARNICK & ALBRIGHT




                                                                                             12
                                                                                                  Attorneys for Plaintiffs
                                                                                             13
                                                                                                                              EIGHTH JUDICIAL DISTRICT COURT
                                                                                             14
                                      A PROFESSIONAL CORPORATION


                                         LAS VEGAS, NEVADA 89106

                                                                   LAS VEGAS, NEVADA 89106
                                         801 SOUTH RANCHO DRIVE
                                           QUAIL PARK, SUITE D-4




                                                                                                                                     CLARK COUNTY, NEVADA
LAW OFFICES




                                                                                             15

                                                                                             16   JUDY SABELLA, individually, and TIMOTHY                     CASE NO.:    A-21-833155-C
                                                                                                  SABELLA, individually,
                                                                                             17                                                               DEPT. NO.:   15
                                                                                                                             Plaintiffs,
                                                                                             18

                                                                                             19   vs.
                                                                                                                                                                   AFFIDAVIT OF SERVICE
                                                                                             20   WYNDHAM VACATION RESORTS, INC.;
                                                                                                  JOHN DOES 1-50, and ROE CORPORATIONS 1-
                                                                                             21   15, inclusive.
                                                                                             22
                                                                                                                             Defendant.
                                                                                             23

                                                                                             24
                                                                                                                                           SEE ATTACHED.
                                                                                             25

                                                                                             26

                                                                                             27

                                                                                             28


                                                                                                                                 Case Number: A-21-833155-C
Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 49 of 51
                                       Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 50 of 51
                                                                                                                   Electronically Filed
                                                                                                                   4/19/2021 5:32 PM
                                                                                                                   Steven D. Grierson
                                        IAFD                                                                       CLERK OF THE COURT
                                        G. MARK ALBRIGHT,ESQ.(#001394)
                                        JORGE L. ALVAREZ,ESQ.(#014466)
                                        ALBRIGHT,STODDARD,WARNICK&ALBRIGHT
                                        801 South Rancho Drive, Suite D-4
                                        Las Vegas, Nevada 89106                                               CASE NO: A-21-833155-C
                                        Tel: (702)384-7111                                                             Department 15
                                        Fax: (702)384-0605
                                        gma@albrightstoddard.com
                                        jalvarez@albrightstoddard.com

                                         and

                                        Jonathan A. White, Esq.
                                        Washington Bar No. 45442
                                        GRANITE SPIRE LAW GROUP,PLLC
                                        2003 Western Ave. Ste. 345
                                        Seattle, WA 98121
                                        T:(206)494-3224 / F:(206) 770-7507
                                        jwhite@granitespirelaw.corn

                                         Attorneysfor Plaintiffs'

                                                                     EIGHTH JUDICIAL DISTRICT COURT
   c.)R so
             LAS VEGAS. NEVADA 89106




      ptol                                                                  CLARK COUNTY,NEVADA
,T3c,
'
'6      as
  CAy                                    JUDY SABELLA,individually, and TIMOTHY                      CASE NO.:
  gz.                                    SABELLA,individually,
  oa
                                                                                                     DEPT. NO.:
                                                                    Plaintiffs,

                                         vs.

                                                                                                         INITIAL APPEARANCE FEE
                                         WYNDHAM VACATION RESORTS,INC.;
                                         JOHN DOES 1-50, and ROE CORPORATIONS 1-                                  DISCLOSURE
                                         15, inclusive.

                                                                    Defendant.


                                                Pursuant to NRS Chapter 19, as amended by Senate Bill 106, filing fees are submitted for
                                         parties appearing in the above-entitled action as indicated below:
                                                PLAINTIFFS:
                                                     JUDY SABELLA                                                      $270.00

                                                     TIMOTHY SABELLA                                                      30.00



                                                                        Case Number: A-21-833155-C
     Case 2:21-cv-01016-GMN-DJA Document 1-1 Filed 05/27/21 Page 51 of 51


 1

 2                                                  TOTAL REMITTED:    $300.00

 3
            DATED this 111 day of April, 2021.
 4
                                             ALBRIGHT,STODDARD,WARNICK &ALBRIGHT
 5

 6                                           G.
                                                    11   B GHT,ESQ.(001394)
 7                                          JO GE L. ALVAREZ,ESQ.(014466)
 8                                          801 S. Rancho Drive, Suite D-4
                                            Las Vegas, Nevada 89106
 9                                          Tel: (702)384-7111
                                            Fax: (702)384-0605
                                            gma@albrightstoddard.com
                                            jalvarez@albrightstoddard.com

                                             and

                                            Jonathan A. White
                                            Washington Bar No. 45442
                                            GRANITE SPIRE LAW GROUP,PLLC
                                            2003 Western Ave. Ste. 345
                                            Seattle, WA 98121
                                            T:(206)494-3224 / F:(206) 770-7507
                                            jwhite@granitespirelaw.com

                                             Attorneysfor Plaintiffs


19

20

21

22

23

24

25

26

27

28

                                                 - 2-
